   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 1 of 46




               AUSCRIPT AUSTRALASIA P IT LIMITED
               ABN72 110 028 825
                                                                              -AUSCRIPT
                                                                              JL jL. FASTER, BETTER EVIDENCE DELIVERY SINCE 1921
               Level 22. 179 Turbot Street, Brisbane QLD 4000
               PO Box 13038 George St Post Shop, Brisbane QLD 4003

               T: 1800 AUSCRIPT (1800 287 274)     F: 1300 739 037
               E: ciientservices@auscriot.com.au   W: www.auscript.com.au




               TRANSCRIPT OF PROCEEDINGS
                                                      TRANSCRIPT SENSITIVE

                                                                                                        O/N H -429401



                          AUSTRALIAN TAXATION OFFICE




                          RECORD OF INTERVIEW




                          INTERVIEWER:                    GREG O'MAHONEY



                          INTERVIEWEE:                    CRAIG Wright




                          CONDUCTED AT:                   ATO OFFICE




                          DATE:                           11 AUGUST 2014




                          TIME:




                          TRANSCRIBED BUT NOT RECORDED BY
                          AUSCRIPT AUSTRALASIA PTY LIMITED




               Wright 11.08.14
                                                       Transcript Sensitive




CONFIDENTIAL                                                                                                              DEF 00068665
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 2 of 46




                             Interview conducted with Craig Wright
                                                On the 11* August 2014
                                               Australian Taxation Office

                                            INSERT CORRECT ADDRESS

        5                         Interviewers: Greg O'Mahoney, Andrew Sommers.




               O'Mahoney   Thank you. I will start with the formalities. I think the interview of Dr Wright,
                           it's informal, notwithstanding that it's been recorded and it's set down for two
       10                  afternoons - today 1 1 August and 18 August. I can indicate, Dr Wright - and
                           don't hold me to this - but the way I was envisaging approaching the interview
                           was to, today, deal with matters on a fairly high level and then next week take
                           up some more discrete lines of questioning about some of the matters
                           touched on today. And, I guess, to start, the first question turns on your
       15                  background and experience. Would you mind telling us a little bit about your
                           commercial background and experience?

               Wright      Commercial or medical or generally?

               O'Mahoney   Well, let's start with academic and move to the commercial.

               Wright      Bascially, I have been in university since I left high school. I collect
       20                  qualifications. Currently, I have around 200 vocational qualifications in my
                           particular field, plus a number that aren't. Double digits on degrees. I'm
                           qualified in everything from IT law and economics to the main areas I'm
                           involved in which is IT, so programming, photography, security, whatever else.
                           I'm the only person globally to have achieved a GSE through all three different
       25                  streams - GSE being Global Security Expert from the SANS Institute, GSE
                           being considered generally the highest security certification you can get. In
                           those other SANS ones, at one stage I had every single qualification. I
                           haven't maintained every single one of them because they're not all relevant
                           anymore, and there's only so much time that I can actually work and do other
       30                  things with.

                           Also qualified in things like statistics. My paper - my master's was
                           analysis; basically looking at        time series, time series in economic markets
                           and whatever else, predictions and monitoring data to do with economic
                           systems. In economics, it's to do with banking finance and monetary policy.
       35                  IT generally, I started programming predominantly in C and Assembly. Also
                           do Java and other languages but I still prefer C and other such languages.
                           I'm qualified in a number of operating systems, everything from Windows and
                           whatever else were also taught, up to post graduate level. I stopped that
                           recently as the time over the last year with everything hasn't allowed me to.
       40                  Once we get everything sorted, apart from businesses or business. I will also
                           get back to teaching      electric.

                           I present at a number of international conferences. I have presented          such
                           as neural networking, artificial intelligence. That's what most of my research
                           at the moment is looking in the commercialisation of agents, the small bits of
       45                  software code designed to         a task. The way I do those is looking at
                           evolutionary systems and these are things like swarm particles - PSOs where
                           you have lots of small bits of code that compete, and the nature of that is to
                           have a system where the surviving code gets more resources if it's better at



                                                      Page 1 of 45




CONFIDENTIAL                                                                                                    DEF 00068666
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 3 of 46




               Interview Conducted with Craig Wright

                            doing a particular task, and then each of the other bits of code - so over large
                            volumes of energy and a set of problems that are mathematically infeasible,
                            doing     mathematics so things like travelling salesman problems and online
                            contracting and that sort of thing.

        5                   So the idea is to gather all the things into a block chain and other such
                            mechanisms so that you can have a smart contract where it is effectively
                            infeasible to get out of things as long as the contract is set up correctly
                            beforehand. It also allows a non-debt-leveraged type of system so that you
                            have, I guess, the use of money where you can guarantee that there is a,
       10                   frankly, non-fraudulent use of bank funds. That is, a bank can't lend what it
                            doesn't actually have in capital or investment, etcetera, so the current issue
                            we all have in our banking system, people basically take money - a loan out
                            for something such as someone going on a holiday or whatever else, which is
                            fine if you are doing capital invested in the bank itself, but when you are taking
       15                   that leverage past the bank, there's no decent scrip that the bank can sell. So
                            part of the idea of what we are doing in a block chain is then taking that, so
                            that you actually have to have a real contract with real asset bases and
                            investors in the bank can lose money, and when they do that, but not a good


       20      O'Mahoney    Can I - can we just pause there and perhaps have a little bit - to some extent
                            we've anticipated some questions that I will be asking you. Just getting back
                            to your university qualifications, you said that you had hit double digits. Can
                            you tell us which degrees you have graduated in?

               Wright       Masters in Law, Masters in Statistics, IT Masters in Networking Systems
       25                   Administration, IT Masters in - Master of Science —

               O'Mahoney    Are they all from the same university?

               Wright       No.

               O'Mahoney    No. So---

               Wright       Some US, some Australian, some British.

       30      O'Mahoney    Okay. The Masters of Law?

               Wright       Northumbria, UK.

               O'Mahoney    Okay. And the Masters of Science?

               Wright       That's SANS Institute, USA,

               O'Mahoney    And the Masters of Statistics?

       35      Wright       Newcastle.

               O'Mahoney    And, I think, did you say Masters of Systems —

               Wright       Administration?

               O'Mahoney    Yes.

               Wright       Charles Sturt University. 1 got a number at Charles Sturt University.

       40      O'Mahoney    All right. Any other degrees in universities?

               Wright       Sorry?

               O'Mahoney    Any other degrees in universities?

               Wright       Yes.

               O'Mahoney    Which ones?


                                                      Page 2 of 45




CONFIDENTIAL                                                                                                     DEF 00068667
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 4 of 46




               Interview Conducted with Craig Wright



               Wright       Well, in theory I have finished my second degree and second doctorate, PhD,
                            from Charles Sturt University but I have to actually send in the bound
                            document. So 1 have got the pass and whatever else but I have to pull my
        5                   finger out and get it printed and whatever else, but I have got the, you know,
                            pass type of thing. I have got weird and wonderful things. I got church - so
                            I've got theology; I have got - that is really

               O'Mahoney    No.

               Wright       .... I've got Masters in Networking Systems Administration; Master of
       10                   Information Systems Security.

               O'Mahoney    Where was that from?

               Wright       Charles Sturt University.

               O'Mahoney    That's fine. If you think of more as we go through, just mention them to us.

               Wright       There's quite a number. Unfortunately, I forget how many I've actually got.

       15      O'Mahoney    But to have some - to get some picture of your career profile, it sounds like
                            you have been in and out of university, if you like, and studying for a
                            substantial part of your life.

               Wright       Until recently, I have never been out of university.

               O'Mahoney    All right. More in than out.

       20      Wright       And worked and been in uni at the same time.

               O'Mahoney    Yes. Okay.

               Wright       Well, since I first    end of the 80s, 90s, I have just been in university.

               O'Mahoney    What was your first job?

               Wright       My first job?

       25      O'Mahoney    Yes.

               Wright       I was - well, did you want before I left uni or —

               O'Mahoney    Upon graduating from your first university degree?

               Wright       That would be after the air force and that would be, thus, when I went to WPA;
                            that then became Corporate Express. WPA, I was a system administrator
       30                   doing logistics and all the systems     computers that valuable so they also
                            had me doing logistics work.

               O'Mahoney    And did you have a number of positions within, sort of, the systems
                            administration over a period of time?

               Wright       I went from systems administration at Corporate Express to - 1 headed up the
       35                   corporate area in OzEmail, when I      connections with corporates, so large
                            connections      connectivity. From there I went to the Australian Stock
                            Exchange. I was the security manager there. I went        basically pursuant
                                  Australian Stock Exchange.

               O'Mahoney    When was that?

       40      Wright       That was in 1996.

               O'Mahoney    Yes.




                                                        Page 3 of 45




CONFIDENTIAL                                                                                                 DEF 00068668
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 5 of 46




               Interview Conducted with Craig Wright

               Wright       From there, I started a company to do security consulting, etcetera. ASX
                            became one of my first clients. I picked up - I started picking up gambling
                            companies at that stage, some companies         else.

               O'Mahoney    Just pausing there, when was it that you first established a company that you
        5                   ran?

               Wright       The business was in 1997 and then it was transformed into a company shortly
                            after that.

               O'Mahoney    Right. Which company was that?

               Wright

       10      O'Mahoney    And since that time, have - more or less, has there been a case that you have
                            been running companies for yourself?

               Wright       Predominantly, yes.

               O'Mahoney    And during that time you have been, I think it's fair to say, a director of a
                            number of companies?

       15      Wright       Yes.

               O'Mahoney    What, since first - can you remember the time at which you first became a
                            company director - was it around that time, '96, '97?

               Wright       '98 or something like that.

               O'Mahoney    '98. And since that time, roughly, how many companies would you have been
       20                   a director of?

               Wright       Double digits.

               O'Mahoney    Okay. Double digits. And, at the moment, is your occupation that of company
                            d i recto r/entrepre neur/ - how would you characterise your current profession?

               Wright       So company director in part, entrepreneur, photographer, forensic specialist.
       25      O'Mahoney    All right. Let's focus in on one of those companies, Coin Exchange. We know
                           that it was incorporated in April of 2013. Was it the case that it traded
                            immediately upon becoming incorporated?

               Wright       We actually started developing products before it became incorporated.

               O'Mahoney    Okay. Well, if you wouldn't mind, could you tell us a little bit about the
       30                   circumstances of the incorporation of Coin Exchange.

               Wright       What do you mean by that?

               O'Mahoney    How did it come about that Coin Exchange came to be incorporated?

               Wright      A long-term friend of mine, Dave Kleiman and I, started that so that we could
                           start building an exchange platform, particularly in Australia. We had been
       35                  developing product etcetera for a number of years beforehand. Dave and I
                           had been friends and sort of partners that way for a long time. We had
                           worked on a number of patents together, everything from using electron
                           microscope to       recover data from hard drives that had been wiped, to one-
                           time Windows logins and similar types. We worked on some books together
       40                  and he acted, well, as my editor     myself.

                            We had been planning putting together an exchange platform that would allow
                            us    or bitcoin. The idea would be to perform an alternative reserve
                            currency, that's what we are trying to do. I have jumped ahead of myself.
                            Probably replacing the US dollar. The idea being that you have exchanges in


                                                       Page 4 of 45




CONFIDENTIAL                                                                                                   DEF 00068669
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 6 of 46




               Interview Conducted with Craig Wright

                            different countries, such as Britain, Australia, wherever else. We could use
                            that to instantaneously do forex transactions at immensely low rates and far
                            quicker than the resource     at the moment, but also tied to the old title to
                            Smart Property and it would      all contracts in reverse    researching at the
        5                   moment is oil contracts and this and that to      with automated assistance.
               O'Mahoney    Okay. We might come to that. You said earlier that you and Mr Kleiman had
                            been developing product for some time.

               Wright       Yes.

               O'Mahoney    Prior to the incorporation of Coin Exchange.

       10      Wright       Yes.

               O'Mahoney   What - how long have you been working with Mr Kleiman? Were they
                           products that ultimately became the subject of business done by Coin
                           Exchange?

               Wright       Some of them, yes. Not all.

       15      O'Mahoney   And how long have they been in the pipeline for?

               Wright      Since I knew Mr Kleiman.

               O'Mahoney   And is this the case: that the Coin Exchange was established to corporatise,
                           if you like, ideas that you and he had been working on for a substantial period
                           of time?

       20      Wright      Certain parts of it, yes, along with bitcoin areas. So we had been working on
                           those sort of areas; I had been doing research into       places, into online
                           contracting etcetera, the nomination systems in order to exploit that a lot more
                           than we had been doing at the time —

               O'Mahoney   Was this your first venture with Mr Kleiman.
       25      Wright      No.

               O'Mahoney   Well, what other ventures had you done with him?

               Wright      We were involved with WK Info Defence but I wasn't actually actively
                           managing any of that. Dave ran all that over in the US.

               O'Mahoney   Can you say that again? WK?

       30      Wright      WK Information

               O'Mahoney   Defence.

               Wright      Research LLC.

               O'Mahoney   And that was a company that you say Mr Kleiman was running out of the - -

            Wright         US.

       35      O'Mahoney   US. And had you been involved in that company?

            Wright         I have been involved subsequently. I mean, I was there but day-to-day, not at
                           all.

               O'Mahoney   When you say you were there, what do you mean by that?

               Wright      1 would do coding, trying to work out solutions to problems that we had.

       40   O'Mahoney      Were you - was that before founding Coin Exchange?

            Wright         Yes.




                                                     Page 5 of 45




CONFIDENTIAL                                                                                                  DEF 00068670
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 7 of 46




                 Interview Conducted with Craig Wright



                 O'Mahoney    And roughtly how long were you there, that is, at the WK Info Defence?

                 Wright       The exact time we started it, I don't remember, but it was around 2010 some
                              time that we started putting everything together for a 201 1 incorporation.

            5   O'Mahoney     And what is it that WK Info Defence, what's its business or enterprise?

                 Wright       The idea came about because I didn't trust the Tax Office here. I had had a
                              number of run-ins because of Information Defence Australia and Integyrs that
                              I had set up over here. Those companies - well, although I'd spent lots of
                              money and around 500 computers        research to bitcoin mining
        10                    considered     by the ATO, so everything I had I moved over at a nominal
                              rate, which was based on what it was worth at the time, into a trust and
                              everything over there because back then I believed bitcoin was worth a lot of
                              money.

                O'Mahoney     What was the trust that was established?
        15      Wright       There was one in Panama that I don't have all the details of.
                O'Mahoney    What's it called?

                Wright       Don't know all the details. 1 don't know.

                O'Mahoney    Or any details.

                Wright        I know there's a trust in Panama that's set up.
       20       O'Mahoney    When was that set up?

                Wright       In probably '11.

                O'Mahoney    And were you involved in establishing it?

                Wright       No.

                O'Mahoney    Was it set up to your benefit?

       25       Wright       It is set up for the benefit of the research I'm doing.
                O'Mahoney    AS! right. And —

                Wright       All of this is to fund all the things I'm doing.

                O'Mahoney    Okay. I guess, just by way of background, tell us about - we won't hold you to
                             every detail of that trust, but just tell us a little bit about the trust in Panama
       30                    that was established?

                Wright       There was a trust set up to put a number of bitcoin that Dave was mining and
                             everything like that into and maintain, the idea being that we would use that to
                             further the goals we were doing, which were all to do with promotion of bitcoin
                             and cryptocurrencies we have there.

       35       O'Mahoney    So was it the case that the trust in Panama was set up as a funding
                             mechanism?

                Wright       For research, yes.

                O'Mahoney    And for research that you were doing with Mr Kleiman?

                Wright       That Mr Kleiman was doing and myself as well, yes.

       40       O'Mahoney    All right. And you mentioned that courtesy of the experience you had with the
                             tax authorities here, you moved offshore, you moved things offshore. You
                             mentioned the trust in Panama. What other steps did you take to that end?



                                                        Page 6 of 45




                                                                                                                                  \




CONFIDENTIAL                                                                                                       DEF 00068671
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 8 of 46




               Interview Conducted with Craig Wright



               Wright       What do you mean by what other steps?

               O'Mahoney    Weii, you mentioned before that, courtesy of that story that you had with the
                            Commissioner, that you - that in the context of discussing that, you talked
        5                   about the trust in Panama. Also, we were talking about WK Info Defence.

               Wright       Mm.

               O'Mahoney   Was it the case that your involvement in that entity occurred because, as i
                           think you indicated earlier, you wanted to move things offshore, you wanted
                           to —

       10      Wright       Yes.

               O'Mahoney    — work offshore.

               Wright      Everything would have been in Australia the whole time if it wasn't for the fact
                           that I ended up having to fight to not be bankrupt for expenditure that I actually
                            made.

       15      O'Mahoney    Right. And did you invest in WK Info Defence?
               Wright       More indirectly than directly.

               O'Mahoney   What does that mean?

               Wright      At the time we got a lot of payments from people I'd worked with in the past.
                           Playboy Gaming and other people that I still do work for, basically in the
       20                  gambling field. I do a lot of statistical work, validating algorithms, etcetera,
                           and I also do a lot of work validating      the house wins, and I get paid for that
                           and rather than me getting paid for that, the entity got paid for that.

               O'Mahoney   The entity being WK info Defence?

               Wright      Yes.

       25      O'Mahoney   All right. As at April 2013 when Coin Exchange was established, how many
                           other companies were you - did you control at that time?

               Wright      In Australia or overseas as well?

               O'Mahoney   In fact, we will come to that in a moment. Could you just tell us in broad terms
                           about the commercial objectives of Coin Exchange, when it was established;
       30                  what did it set out to do?

            Wright         Promote bitcoin and become a universal exchange platform, make bitcoin
                           money, make bitcoin the default reserve currency globally.

               O'Mahoney   And at that time - we will come back to that - there were, I take it, other
                           entities that you controlled?

       35   Wright         Yes.

            O'Mahoney      And did - were there other entities that you controlled that sought to bring
                           about the same kinds of objectives that you have just outlined?

            Wright         No. I've got different objectives for the other ones.

               O'Mahoney   There was no overlap?

       40   Wright         There was always an overlap.

            O'Mahoney      Well, tell us about the other entities.




                                                      Page 7 of 45




CONFIDENTIAL                                                                                                     DEF 00068672
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 9 of 46




               Interview Conducted with Craig Wright

               Wright       Cloudcroft I had given to my ex-wife as a settlement and in her bankruptcy I
                            ended up getting it back. I was still doing work - I never intended it going
                            back to me, but it is to do with a security platform that   building based upon
                            the use of the cryptographic protocols within bitcoin. The idea there is that it
        5                   integrates with honeynets and IPv6 such that you monetise the internet.

               O'Mahoney   All right. And that's one. What was another entity that you controlled at the
                           time that had overlap.

               Wright           is to do with forensic work and other such things.

               O'Mahoney   What does that mean? Forensic work?

       10      Wright       IT forensics, analysis of packet streams, analysis of other such things.

               O'Mahoney   What's a packet stream?

               Wright      The flow of information over the wire. So TCP/IP, analysis of data on hard
                           drives, creating programs, and other such things to analyse the

               O'Mahoney   Okay.

       15      Wright      Graphic photography, etcetera. On top of that, I also did some paid and
                           unpaid work for Federal Police, including training and other such things, and
                           other areas of the Australian Government to the IPv6.

               O'Mahoney   Who engaged you from the Federal Police?

               Wright      That was down in Canberra. I would need to dig up particular names of
       20                  people. I forget them.

               O'Mahoney   That's fine. You have mentioned Cloudcroft, Penontacript. What other
                           companies did you control as at April 2013 that there would have been some
                           overlap with Coin Exchange.

               Wright      With -

       25      O'Mahoney

               Wright      Yes. That's probably better.

               O'Mahoney   Okay. Well, off the top of your head now, can you think of other entities you
                           controlled at that time?

               Wright      That i controlled or - - -

       30      O'Mahoney   Were involved in the management of.

               Wright      The management of was only in Australia. I think they're the main ones at
                           that stage. Others came after that, shortly —

               O'Mahoney   Well, I guess to be clear, can you, off the top of your head now, can you think
                           of, at that time, other companies that you had any connection with -as a
       35                  shareholder, as an investor, as a worker, that would have had some overlap
                           with the activities of —

               Sommers     I think - 1 think you have asked that question about three times and I think my
                           client has said he would like to check his records and to get —

               O'Mahoney   For sure. No, I - that's why I - - -

       40      Sommers     Yes. No, no.

               O'Mahoney   - - - prefaced it with "off the top of your head". We appreciate that. Can we
                           then turn to this, that I want to understand, when Coin Exchange was
                           established, you were its sole director. Is that right?



                                                        Page 8 of 45




CONFIDENTIAL                                                                                                   DEF 00068673
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 10 of 46




               Interview Conducted with Craig Wright



               Wright       Yes.

               O'Mahoney    And you were also its secretary?

               Wright       Well, only by default. I'm generally not a secretary of anything but
        5                   director —

               O'Mahoney    No. I appreciate that. And is it the case that - were there any other
                            employees - or were there any employees of the company on founding?
               Wright       There were people being used as contractors.

               O'Mahoney    And who are they?

       10      Wright       Just Ignatius Payne, Dave Kleiman was going to be a director of the company
                            and also an employee. Glenn, over in the US, was involved and other people
                            would have been involved as well.

               O'Mahoney    And was research done - in establishing Coin Exchange, was - had you done
                            some work on the business model that you wanted to put into place?

       15      Wright       Yes.

               O'Mahoney    And are there documents evidencing that work that you did?
               Wright       Some.

               O'Mahoney    What sorts of documents?

               Wright       Documents about going into - having an international banking exchange;
       20                   talks with Auslndustry about forward planning; some of the Auslndustry
                            plans. Research documents, documents to do with different PSOs I was
                            setting up, which was       Agents, of course, and —

               O'Mahoney    Are there strategy - would there be any strategy-type documents that would
                            speak to, I guess, the business model that the company was seeking to
       25                   achieve?

               Wright       Not probably in the way you're looking at, as in a formal business plan, no.
                            None of this is going to a formal business.

               O'Mahoney    Okay.

               Wright       If I had my way, formal business would never exist ever again.

       30      O'Mahoney    All right. What about something more basic like budget-type documents,
                            company financial forecasts or documents —

               Wright       We don't have any forecasts, even now.

               O'Mahoney    Right. Okay.

               Wright       We don't seek to make any profit, and in the future we won't be able to
       35                   provide the spending money.

               O'Mahoney    All right. But budgets can cover that as well. At the time of founding the
                            company, were there documents that evidenced the likely expenditure or
                            projected expenditure?
               Wright       I have guesstimates which keep changing. I guesstimate I will need to spend
       40                   500 to 600 million dollars to do what I want to do.
               O'Mahoney    Would there be documents that were in existence at the time of establishing
                            the company that speak to those guesstimates?



                                                      Page 9 of 45




CONFIDENTIAL                                                                                               DEF 00068674
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 11 of 46                                       :




               Interview Conducted with Craig Wright



            Wright          No. 1 thought it would be a lot less. I thought everything would be a lot less.

               O'Mahoney    Right. Whatever you thought it would be at the time, would there be
                            documents that evidence —

        5      Wright       There's documents evidencing that I thought maybe $30 million.
               O'Mahoney    Okay.

               Wright       I was way wrong.

               O'Mahoney    And tell us this, that on founding the company, Coin Exchange, what was its
                            financial position in the - 1 guess, let's just focus on the early couple of
       10                   months of its existence?

               Wright       When we were starting originally, we looked at a bitcoin value of probably $20
                            million. By the time we started looking at actually capitalising that and around
                            Dave's death, that had gone up to, 1 think, $100 million.
               O'Mahoney    So, sorry, can you just explain that - when you say bitcoin's value, $20
       15                   million.

               Wright       Bitcoin was going from practically nothing to over a $1000 profit, around 600
                                 At the start of this, we had 1.1 million bitcoin.

               O'Mahoney    1 .1 million bitcoin. And is that really how the company was funded on
                            establishment?

       20      Wright       And it's —

               Sommers      It's the —

               O'Mahoney    The trust etcetera.

               Sommers      — but did Coin Ex have 1 .1 million bitcoin.

               O'Mahoney    No.

       25      Sommers      Right. Greg - Greg - you need to be precise with your answers about - Greg
                            is asking about Coin Ex?

               Wright       No, the trusts had available bitcoin. That was then going to be loaned into the
                            other company.

               O'Mahoney    Okay. Well, how was - on founding how was the company funded, that is
       30                   Coin Exchange?

               Wright       On founding?

               O'Mahoney    On its being founded, established?

               Wright       We had assets that were being brought in from Panama, software etcetera.
               O'Mahoney    Okay. Well, I will get you to flesh that out. What were the assets being
       35                   brought in from Panama?

               Wright       Bitcoin and software.

               O'Mahoney    Okay. Starting with the bitcoin, what - what was the bitcoin that was brought
                            in from Panama?

               Wright       I would need to look at the actual figures. I can't remember off the top of my
       40                   head.

               O'Mahoney    Do you have a rough idea of the value of that Bitcoin?



                                                      Page 1 0 of 45




CONFIDENTIAL                                                                                                   DEF 00068675
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 12 of 46




               interview Conducted with Craig Wright



               Wright       Not on day 1 . I think if you look at the - I don't remember. It's whatever in the
                            accounting system.

               O'Mahoney    All right. Was it valued in the hundreds of thousands, the millions, the tens of
        5                   millions - can you speak to.

               Wright       The tens of millions.

               O'Mahoney    Tens of millions. And, but where was that brought in from in Panama?

               Sommers      Just to be clear, Greg is asking was bitcoin brought in from Panama?

               Wright       No. Because I —

       10      Sommers      You need to be precise —

               Wright       We never physically took bitcoin over, which was       trust     after in the first
                            instance with the ATO.

               O'Mahoney   Okay. So - so when you say that part of the funding of this company on
                           establishment was bitcoin brought in from Panama, what do you mean by
       15                  that?

               Wright       The rights to bring Bitcoin from overseas.

               O'Mahoney    And you say that - you say that that was part of the funding of the company
                           when it was established?

               Wright       Yes.

       20      O'Mahoney    How does that work?

               Wright      Sorry. What do you mean how does that work? You have the right to
                           something.

               O'Mahoney   Well, just thinking out loud when you establish a company, one thing it does is
                           spend money, whether it's a corner shop, a tennis couching clinic or
       25                  something more substantial than that. I just want to understand how do those
                           rights contribute to the funding of this company. How - you've referred to
                           rights brought in from Panama. How did that - how did those rights enable
                           the company to invest or spend money?

               Wright      Well, between Panama and the Seychelles I had a number of —

       30      Sommers     Why don't you give Greg an example of one of the ways in which the
                           companies, not necessarily Coin Ex, has transacted - Greg is coming from
                           presupposition of spending money, but transacted using those rights.

               Wright      All right. I have a right to call on Bitcoin that's held overseas. I'm doing a deal
                           where I want software. I basically go to the trust and I have - I sign over and
       35                  say please transfer these rights and hence - and if they're called on, the
                            Bitcoin thafs held overseas.

               O'Mahoney   So you transfer rights to someone you are dealing with?

               Wright      Yes.

               O'Mahoney   And when you say "if those rights are called upon" - well, we will come back
       40                  to that. I think I will need some more clarity on that. But at any rate, you say
                           that there were two things brought in from Panama. One was Bitcoin, and
                           you've spoken —

               Wright       More rights to.




                                                     Page 1 1 of 45




CONFIDENTIAL                                                                                                      DEF 00068676
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 13 of 46




               interview Conducted with Craig Wright

               O'Mahoney    — of those rights. The other you said was software.

               Wright       Yes.

               O'Mahoney    What was the software that was brought in from Panama?

               Wright       The software was, well, a whole lot of code that we had been writing around
        5                   Bitcoin basically since 2008, and also on top of that, let's see, there was stuff
                           to do with gaming companies       in my history of work with    I built
                           platform there and aiso worked with a number of other gaming industries
                           including     gaming, etcetera, who were going to be run out of Australia, but
                           after     casinos, they went back overseas.

       10      O'Mahoney    Does that software have a name or a title?

               Wright      There were a number of titles for it. There were little bits for things like Texas
                           hold'em poker and there is online casino software and there is logistical
                           software for   things and - there's lots of names —

               O'Mahoney   Okay.

       15      Wright       — for individual parts.

               O'Mahoney   And are there documents that evidence the transfer of that software into Coin
                           Exchange at around the time of that company being established?
               Wright      Yes.

               O'Mahoney   What sorts of documents?

       20      Wright      Ones that the ATO has already gotten. We did a consignment of rights to the
                           ownership of the software from myself to the trust to Coin Ex and to Hotwire
                           and other companies      setting them up.

               O'Mahoney   All right. And the other source of funding, the Bitcoin rights that you've
                           referred to, are there - I'm talking about contemporaneous documents at the
       25                  time of establishing Coin Exchange. Are there documents that evidence that
                           interest as a funding source for the company?

               Wright      What do you mean? Sorry.

               O'Mahoney   Well, from - are there documents in existence from the time that Coin
                           Exchange was set up that indicate that one of its funding sources was what
       30                  you've referred to as the interest in Bitcoin?
               Wright      The emails to the ATO.

               O'Mahoney   From that time. From the time that Coin Exchange was set up?

               Wright      Yes.

               O'Mahoney   All right.

       35      Wright      That's before I      I had to go through layers and layers of ATO people and
                           basically say this is what I've got, these - what do I do.
               O'Mahoney   Okay. We will come back to that.

               Wright      How do I transfer software business

               O'Mahoney   All right. We will come back to that. Can I start by, I guess, a more specific
       40                  matter. The - obviously the dispute needs no introduction. It centres on a
                           number of claimed ITCs that Coin Exchange had claimed.

               Wright      ITC? Sorry.




                                                      Page 1 2 of 45




CONFIDENTIAL                                                                                                    DEF 00068677
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 14 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    Input tax credits. And I should have said at the outset, if any of the questions I
                            ask, like that as an example, that you don't understand, feel free to ask for
                            clarification at any point. But I just want to be clear about - the transactions in
                            issue were between Coin Exchange and the Wright Family Trust with
        5                   DeMorgan as its trustee. If you don't mind for simplicity, I might —

               Wright       No. DeMorgan was the name of the trust.

               O'Mahoney    Sorry?

               Wright       That was the name.

               O'Mahoney    DeMorgan - I just say that because I want to refer to it as DeMorgan in a
       10                   shorthand way, if you don't mind.

               Wright      That's fine.

               O'Mahoney   That's —

               Wright      That is correct

               O'Mahoney   That's what I'm referring to. Could you tell us a little bit about the
       15                  circumstances in which DeMorgan was established?

               Wright       I created the trust so that i could do everything through a trust.

               O'Mahoney   And when did you create the trust?

               Wright      2013.

               O'Mahoney   Yes.

       20      Wright       It should have been earlier, but

               O'Mahoney   And when you say put everything through a trust, what do you mean by
                           everything?

               Wright      Any of the rights to Bitcoin, any of the software, anything that was basically
                           going to move into the other entities.

       25      O'Mahoney   And what are the activities of DeMorgan?

               Wright      Managing the distribution of those things and just being a family trust and
                           holding rights to companies.

               O'Mahoney   Yes. It has investments; do - is that you would view it?
               Wright      Yes.

       30      O'Mahoney   As a trust that had certain investments. The - were you - what - you were
                           obviously involved in setting up the trust. Was anyone else involved in
                           establishing it?

               Wright      Yes.

               O'Mahoney   Who else?

       35      Wright      Dianne Pinder. She's a lawyer at Lloyds up in Brisbane. She did a crap job,
                           but

               O'Mahoney   All right. Well, hopefully she never sees this transcript. The - tell me this - -

               Wright

               O'Mahoney   Tell me this, apart from legal advice, was anyone else involved in establishing
       40                  the trust?

               Wright      Jamie Wilson.



                                                     Page 1 3 of 45




CONFIDENTIAL                                                                                                      DEF 00068678
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 15 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    And who is he?

               Wright       He was meant to be an accountant for the group, except he ended up running
                            off over to New York and trying to sell everything I owned beneath me, so       .....




                            interested parties in Bitcoin and they will sell it for a really good price, which at
        5                   the time was about 1 80       after all, it's just a    and      spoke to me, the
                            bastard.

               O'Mahoney    Okay. And did this entity, DeMorgan, apart from Jamie - apart from Mr
                            Wilson, was there anyone else involved in its establishment?

               Wright       My partner.

       10      O'Mahoney    Who was at the time?

               Wright       Well, was my fiance at the time and is now my wife.

               O'Mahoney    Okay. And what is her name?

               Wright

               O'Mahoney    And who controls the activities of the trust?

       15      Wright       Predominantly myself.

               O'Mahoney    You said predominantly. Who else exercises control in respect to the trust?

               Wright       Well, I don't do anything sort of large or material without talking to my wife.

               O'Mahoney    And —

               Wright

       20      O'Mahoney    And tell me this: apart from - we know that this dispute centres on certain
                            transactions that are said to have occurred between DeMorgan and Coin
                            Exchange. Tell us more broadly about the activities of the - of DeMorgan.
                            What other entities, who else has it transacted with?

               Wright       All the different companies

       25      O'Mahoney    All right. If you wouldn't mind summarising them for us.

               Wright       Hotwire Pre-Emptive Intelligence Pty Limited, Denarius, Integyrs - do you
                            have a list? All of the ones that are being

               Sommers      You can       the ones you remember. I mean, we're - I mean, Greg —

               Wright       There's a pile of them.

       30      Sommers      If Greg wants a list, there are numerous lists of them. I think he wants - -

               Wright       Okay. Yes.

               Sommers      — you to talk about them.

               O'Mahoney    Yes.

               Wright       I can talk about them - if you mention them, I can tell you what they are.

       35      O'Mahoney    Okay. Well, that's helpful. You've mentioned seven or eight. You said there
                            were - you thought - you think might have been seven or eight. You've
                            mentioned four. Any others off hand that you can recollect? Entities that
                            DeMorgan transacted with.

               Wright       Well, I transacted with       I'm sure Andrew       DeMorgan - - -

       40      O'Mahoney    Well, no. I can short circuit this. It's not a memory test. Is this the case: that
                            DeMorgan only really transacted with entities that you controlled?**



                                                      Page 1 4 of 45




CONFIDENTIAL                                                                                                        DEF 00068679
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 16 of 46




               Interview Conducted with Craig Wright

               Wright       Yes.

               O'Mahoney    And —

               Wright       The idea was just to have it sit there and I put everything into DeMorgan then
                            distribute it out, get the capitalisation into there, eventually i fix it up so that
        5                   instead of being a trustee, DeMorgan - I'm trustee but DeMorgan has the -
                            the real ownership for each of the - the different shareholdings and

               O'Mahoney    Can I get you to unpack that a little bit, because that's something I want to
                            understand. You said that you - that the idea was that everything would be
                            put into DeMorgan. That was the first step.

       10      Wright       Yes.

               O'Mahoney    Can we just start on that step. Because I just want to understand the general
                            nature of the commercial enterprise. What do you mean by that?

               Sommers      Can I just clarify - I'm not seeking to     your questioning, if you discuss -
                            maybe if you discuss the licenses from DeMorgan and the IP transactions
       15                   from DeMorgan to the respective entities and the ownership and the reverting
                            ownership, that may assist Greg in

               Wright       Okay. Well, the idea was to ensure that I protect my intellectual property so
                            that I can put everything into one big pool and then distribute it where it needs
                            to go based on what each individual entity is actually going to be doing. Coin
       20                   Ex is an exchange type platform. Denariuz being a banking type platform and
                                reserve bank were you have to actually have capital reserves to own them
                                Bitcoin. Integyrs would be the commercialisation of a           system. Hotwire
                            was there to actually commercialise, do research, etcetera. Interconnected
                            Research was set up as an RSP, which is            consulting       registered as
       25                   Australia's first and only cryptocurrency consulting         registered      The
                            idea being I take all of the different bits of software that I have and then I can
                            start - this is my list of software, plus the other bits I've bought, and then I can
                            distribute them out where they need to go.

               O'Mahoney    Okay.

       30      Wright       So I can focus each entity on what it needs to do.

               O'Mahoney    So unpacking that to look at this first step of putting what you say - all of your
                            intellectual property into this entity —

               Wright       Yes.

               O'Mahoney    Tell us about that process. How did you bring that about?
       35      Wright       Well, I sold from me to the trust and then the trust to the entities.

               O'Mahoney    And what was the - the value of the transactions from you to the trust? The
                            total value, le, which - 1 think if I'm understanding, the total value of all the
                            intellectual property that you put into the trust.

               Wright              120 million.

       40      O'Mahoney    Okay. So there was something like $120 million worth of intellectual property
                            transferred into the trust from you?

               Wright       Yes. Some of which was external and some was mine. It was
               O'Mahoney    But by external do you mean that the trust purchased some other intellectual
                            property that wasn't yours?

       45      Wright       I purchased stuff and then put it into the trust.



                                                       Page 1 5 of 45




CONFIDENTIAL                                                                                                       DEF 00068680
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 17 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    Okay, Did the trust acquire any intellectual property other than from you?

               Wright       No. I - 1 acquired it, I sold it to the trust and the trust broke up and distributed
                            all the bits into the

               O'Mahoney    Okay. And looking at this acquisition by the trust, you say the total value was
        5                   roughly $120 million. How is that valuation arrived at?

               Wright       The stuff I got from the banking and whatever else was how much they paid,
                            and the other was based on -well, what had been put in from other entities
                            overseas, such as       etcetera.

               O'Mahoney   And the - the intellectual property that was transferred into the trust with this
       10                  value of $120 million, did you - how were you paid for that? Did you become
                           a $120 million richer?

               Wright      Well, I had a loan to a trust overseas. And then —

               O'Mahoney    Can you tell us about that loan to the trust overseas?

               Wright      Well, basically there's a loan document. I get a loan of Bitcoin, which is still
       15                  overseas, but is used to distribute those rights into the payments.

               O'Mahoney   Okay. I'm going to need to understand that. And apologies. It might be that
                            I'm being slow, but it sounds like this was** a substantial set of transactions
                           that —

               Wright      Yes.

       20      O'Mahoney   — involved populating the trust, if you like, with this intellectual property

               Wright      Yes.

               O'Mahoney   Or selling to the trust this intellectual property with this value of $1 20 million. I
                           just want to understand how did you receive that consideration, the
                           $120 million? That's a large sum of money. How did it come to end up in
       25                  your pocket?

               Wright       I get an assignment of rights to Bitcoin held overseas, which is done against a
                           loan, I mean, I had set up conditions         trust services and      the expenses
                              promotion of Bitcoin and promotion of cryptocurrencies and the research.
                           And so —

       30      O'Mahoney   Can I just pause there because I want to understand this. When you say you
                           were assigned the rights to Bitcoin overseas —

               Wright      Yes.

               O'Mahoney   — is this the case, that there was a pile of Bitcoin or a pool of Bitcoin
                           overseas with a value of approximately $120 million, and as part of these
       35                  transactions you were assigned rights to that pot of Bitcoin, if you like?

               Wright       I was assigned to part of that pot of Bitcoin.

               O'Mahoney   So what percentage of that pot of Bitcoin was assigned to you?

               Wright      Probably

               O'Mahoney   So does that mean that the total value of this pot of Bitcoin was about
       40                  $240 million?

               Wright       Weil - - -

               Sommers     Well, maybe if you   through this process by which the company's
                           capitalised. The company has paid the trust for their assignments and the
                           trust paid you for this time.


                                                      Page 1 6 of 45




CONFIDENTIAL                                                                                                        DEF 00068681
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 18 of 46




               Interview Conducted with Craig Wright

               Wright       Yes.
               Sommers     And it has been that way and so it's a bit - perhaps a bit clearer.
               Wright       Do you have a whiteboard?

               O'Mahoney    I don't.

         5     Wright       No.

               O'Mahoney   But I've got an eager ear. Could I say this —

               Wright       Can i draw some diagrams and - - -

               O'Mahoney   Yes. No, I'm happy for you to assist but it's - really, for the purposes of the
                           interview, we're going to be relying on the transcript. I just want to understand
        10                 this.

               Wright      Weil, could I get you a diagram that you could add to the transcript?

               O'Mahoney   Yes. No, no, certainly, but - - -
               Wright      If we can do that because I'm more a putting down diagrams person than
                           trying to explain it.

        15     O'Mahoney   Happy to do that but I do want to understand this, that it does seem that we're
                           on common ground when we say there was a pool of Bitcoin out there or a pot
                           of Bitcoin. And I think you indicated that you were given an interest of 50 per
                           cent of that pot of Bitcoin. Is that correct?

               Wright

       20      Sommers     No, I think that that's the miscommunication. So I don't think Dr Wright said
                           that there was a 50 per cent interest in that pot of , no.
               Wright      Yes, it's not a - it's a loan of a number of Bitcoin.
               O'Mahoney   All right. Weil, I just want to understand. I thought you did say the figure "50
                           per cent." But put that to one side. I —

       25      Wright      The entirety would be around 50 per cent of the entire pot. I haven't spent all
                           of that but —

               O'Mahoney   All right. But does that suggest that the entire pot is worth about $240 million?

               Wright      Not anymore.

               O'Mahoney   Okay. But was it at the relevant point in time?

       30      Wright       At one point in time, yes.

               O'Mahoney   I did - where did that pot, that Bitcoin sit?

               Wright      In the Seychelles. The server was physically in Donchester.

               O'Mahoney   Conchester?

               Wright      Doncaster.

       35      O'Mahoney   Don - - -

               Wright      Over in Britain. And backup servers in Seychelles and Singapore.

               O'Mahoney   And —

               Sommers     So we get into difficult questions when you ask things like where did you




                                                     Page 1 7 of 45




CONFIDENTIAL                                                                                                   DEF 00068682
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 19 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    No, no, I appreciate that. But we need some reference point, some            But
                            this pot of Bitcoin that, at one point in time, was worth $240 million, it was -
                            partly, it existed by reference to Donchester, I think you said?

               Wright       Yes.

        5      O'Mahoney    And, partly, by reference to the Seychelles.

               Wright       Yes.

               O'Mahoney    And, partly, by reference to Singapore.

               Wright       Yes.

               O'Mahoney   And is that pot of Bitcoin - are there documents in existence at the time that
       10                  would speak to that $240 million?

               Wright      You can check the value against the number of Bitcoin and do a calculation
                           on the market value at any point in time, yes.

               O'Mahoney    How many Bitcoin were there?

               Wright      That I had a loan of or —

       15      O'Mahoney    No, that were part of this pot.

               Wright      The entire pot?

               O'Mahoney   Yes.

               Wright       1.1 million.

               O'Mahoney   And you had a - as part of this set of transactions where intellectual property
       20                  was transferred into the trust, the DeMorgan Trust, you acquired a 50 per cent
                           interest in that pot.

               Wright      Took 650,000 Bitcoins up to

               O'Mahoney   Okay. So your interest was 650,000 Bitcoin which was approximately 50 per
                           cent of that pot.

       25      Wright      A little bit more.

               O'Mahoney   And you've mentioned a few times a loan. I could understand this, that on the
                           transferring of valuable assets into a trust you have transferred to you an
                           interest in Bitcoin with X value, wherever they exist in the world. You - 1 don't
                           understand how the loan fits in. Can you explain how that formed part of the
       30                  consideration you received?

               Sommers     Sorry, just to be clear, what are you asking? I don't understand the question.

               O'Mahoney   Because I don't know exactly what the loan refers to. You've said a few times
                           about —

               Wright      Yes, the loan from an entity in Seychelles.

       35      O'Mahoney   Can you explain that.

               Sommers     There's a deed of loan —

               Wright      There's a deed of loan.

               Sommers      — by a trustee who holds a number of Bitcoin and that deed of loan
                           document is a loan from that trust deed to Dr Wright of Bitcoin in the sum of
       40                  650,000 Bitcoin.

               O'Mahoney   But you have - if the value of the       that has been transferred to the trust




                                                     Page 1 8 of 45




CONFIDENTIAL                                                                                                   DEF 00068683
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 20 of 46




               Interview Conducted with Craig Wright



               Sommers      Yes.

               Wright       That's - - -

               Sommers      No, you're jumping around between different things. So that's the loan. You
        5                   asked a question about what's the loan.

               O'Mahoney    ! was wondering how that —

               Sommers      That's the loan,

               O'Mahoney    - - - factored in.

               Sommers      And then it - now explained —

       10      Wright       So I used the rights to the Bitcoin to basically buy and sell between the
                            entities. So —

               O'Mahoney    Can you explain that?

               Wright       I will do it with all things I can move around. Apples and oranges.

               O'Mahoney    If you can —

       15      Wright       I have to do it like this.

               O'Mahoney    I mean, if you can do it by the use of words that's certainly going to be the
                            most —

               Wright       I can do maths. I can do whatever else. Use of words is not my speciality.

               O'Mahoney    I appreciate that but one of the issues we've got is that the transcriber won't
       20                   pick up, sort of, movement of fruit on a table. So, I mean, I'm grateful for that
                            sort of visual indication but we are going to have to, as best we can, reduce to
                            words what we're talking about. So the question is how is it that - you've just
                            outlined a modus operandi of the use of this interest in Bitcoin.
               Wright   .   .... All right. So used - put a right to Bitcoin into one of the entities as capital.

       25      O'Mahoney    Yes.

               Wright       Pay it back to buy the goods. So the internal things where it's just software
                            that i haven't purchased externally is just a wash transaction. I pay for it, I
                            swap it. It all equals zero and it all works out. The only ones where there's
                            any real difference are where there's an external party and Bitcoin have left
       30                   and gone oft to pay someone else.

               O'Mahoney    Yes, and that's - does that happen from time to time?
               Wright       Yes.

               O'Mahoney    But to understand this, I mean, it's a big picture question, t guess. At one
                            point in time you received this consideration, $120 million for - roughly for
       35                   intellectual property that you transferred to this trust.

               Wright       Yes.

               O'Mahoney    And you say that your consideration for that was an interest in roughly
                            650,000 Bitcoin. Is that correct?

               Wright       No.

       40      Sommeres     No. No one said that the entire 650,000 Bitcoin were transacted. That was
                            the - you asked about the loan.




                                                         Page 1 9 of 45




CONFIDENTIAL                                                                                                        DEF 00068684
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 21 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    Yes.

               Sommers      That's the pool and, on top of which, a number of Bitcoin were transacted not
                            equal to that.

               O'Mahoney   Okay. I'm sorry, I misunderstood. I thought there was a pool of 1 .1 million.

        5      Wright

               Sommers     There's a pool, there's a loan of a subset of that 1 .1 million and then a further
                           subset of that 650 is being dealt with in relation to the capitalisation of the
                           companies and the companies' spending money acquiring the IP.

               O'Mahoney   All right. Well, okay, I'm grateful for that clarification. We will come back to it.
        10                 Tell me this, that the - you were describing earlier the process whereby
                           assets were transferred into the trust and we've been speaking about the
                           consideration that you received for those assets. Then I think - correct me if
                           I'm wrong - you said something like the idea was we put everything into the
                           trust or I put everything into the trust and then distribute out from that trust.
       15      Wright      All the software, yes.

               O'Mahoney   That's what I was going to ask. So can you tell us about that second phase,
                           the distributing out. What do you mean by that?

               Wright      There are millions of     code. I've split up ownership of parts of those
                           different entities. Each of those are focussed on different areas, some to do
       20                  with security around the Blockchain, some are to do with the exchange of that
                              , some are to do with the banking. Andrew, a few of the ATO people have
                           seen it but I own a     software and platform at the moment. And one that
                           we've been able to alter so that we can use it on the Blockchain which really
                               couldn't do with, well, billion dollar companies being able to, ultimately,
       25                  worked. So part of all that and that failing and whatever else, I've gone out
                           and bought everything I needed to create my own.

               O'Mahoney   Okay. And so is this the case, that there's a lot of software and a lot of IP
                           that, at one point in time, you say, was the property of the trust and that that
                           has been distributed to various companies that you control, based on what
       30                  those companies do and what the relevant IP is.

               Wright      Yes, yes.

               O'Mahoney   Is that a —

               Wright          each one individually.

               Sommers     How was it distributed because i think Greg is going down a path about the
       35                  word "distributed" which I don't think has explained how it was distributed.

               Wright      We did an assignment. So there's a contract where we bought and sold ail of
                           the software listing which bits were given to each particular entity. And then
                           we capitalised each of the companies. So out of the pool, we've got the rights
                           to Bitcoin into something like Coin Ex and then Coin Ex buys back the rights
       40                  to the particular bit of intellectual property.

               O'Mahoney   Are there sort of documents that have been created in respect of the trust that
                           would evidence the total or the global amount of IP or software that the trust
                           had transferred to it at a point in time?
               Wright      Yes, yes.

       45      O'Mahoney    And are there documents evidencing the specific transfers from the trust to
                           these various entities or —


                                                     Page 20 of 45




CONFIDENTIAL                                                                                                      DEF 00068685
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 22 of 46




               Interview Conducted with Craig Wright

               Wright       Each of those have been given to the Tax Office.

               O'Mahoney    — discrete software.

               Wright      And even before any of this, back in the '12/13 year, I approached the
                           Tax Office to get a BDR. My comment was, first, can I get around doing GST
        5                  on these transactions because, apart from the external          , what I wanted to
                           do was just say, look, I don't have the same shareholding in each of these
                           things but they're all a wash transaction. Can I just do it with no GST because
                           it all works out at zero in the end? And the comment from the Tax Office was
                           no and they gave me a BDR saying you have to put tax on any transaction.

       10      O'Mahoney   Can you explain what you mean by "wash transaction?"

               Wright      It equals zero at the end of the day, it - - -

               O'Mahoney   In what sense?

               Wright      There's a plus and a minus for GST and the plus and the minus are exactly
                           equal.
       15      O'Mahoney   And is that —

               Wright      One party owes, one party doesn't, and they're all related anyway.

               O'Mahoney   Well, is that - well, that's what I was coming at. Is it that you say that it's that
                           zero type transaction or wash transaction in the context of entities that are
                           related —

       20      Wright      Yes.

               O'Mahoney   — transacting with one another.

               Wright      Yes.

               O'Mahoney   All entities that you control.

               Wright      Yes.

       25      O'Mahoney   And tell me this, that - focussing in on, I guess, the present dispute. We know
                           that there were a number of invoices issued by DeMorgan to Coin Exchange
                           on 1 July 2013.

               Wright      Yes.

               O'Mahoney   Can you tell us about the circumstances in which those invoices came to be
       30                  issued?

               Wright      We set up how we were going to distribute the software, what the payment
                           schemes are and plans and issued invoices against that.

               O'Mahoney   And when you say "we," who was that?

               Wright      Myself and other people who were involved with all of this.
       35      O'Mahoney   Who were?
               Wright      Involved with running the companies.

               O'Mahoney   Yes, but - - -

            Wright         Initially, Jamie Wilson but we had a falling out. He still owns 1 5 per cent of the
                           original company and the patent that I failed at      Ramona is involved, other
       40                  people were involved as well.

            O'Mahoney      So both Jamie and Ramona would have been involved in, what, the issuing of
                           these invoices?



                                                      Page 21 of 45




CONFIDENTIAL                                                                                                      DEF 00068686
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 23 of 46




               Interview Conducted with Craig Wright

               Wright       Yes. I actually stepped out from one side because the coin - like, tor Hotwire
                            and things I didn't sign as a Hotwire director because then, if I'm a Hotwire
                           director, I didn't want the conflict type thing. So I signed for the trust and
                           Jamie and Ramona signed for the company or Coin Ex, at this stage, was
        5                  Jamie.

               O'Mahoney   In circumstances where you didn't want to be signing, if you like, on both sides
                           of the ledger.

               Wright      Yes.

               O'Mahoney   Both sides of the

       10      Wright      Yes. I thought it was better if I stepped back and acted on one side rather
                           than both.

               O'Mahoney   So who prepared the invoices? Who would have drafted them?

               Wright      Jamie, and they were a bloody mess and we had to redo

               O'Mahoney   Okay. We will come back to that. But Jamie prepared them, what, on your
       15                  instructions?
               Wright      Well, he was the finance person        for the     he was going to be       CFO.
               O'Mahoney   For DeMorgan?

               Wright      No. Not for DeMorgan.
               O'Mahoney   All right.

       20      Wright      For the companies. But he ran - he was going to run all the accounts and
                           everything for it.

               O'Mahoney   Okay. But who from DeMorgan issued these invoices?

               Wright      I issued the invoices     DeMorgan.

               O'Mahoney   You did? I thought you said that Jamie did and he got it wrong and you had to
       25                  redo them.

               Wright      Yes. i ended up redoing them because Jamie - his wife and himself, well, I
                           think they're now divorced. I don't know    they've separated around that
                           time and didn't realise    big mess and he didn't end up doing half the things
                           he was meant to do.

       30      O'Mahoney   Okay. So to be clear, is this the case, that in the first instance, the invoices
                              prepared by Jamie, you weren't happy with them, you edited them, they
                           needed quite a bit of fixing?

               Wright      Yes.

               O'Mahoney   It sounds like. Tell us about anyone else who would have contributed to the
       35                  original preparation of these invoices.

               Wright      The original?                  '
               O'Mahoney   Yes.

               Wright      No one else.

               O'Mahoney   No. Did Jamie prepare the invoices on instruction from you in the first
       40                  instance?

               Wright      Well, yes.

               O'Mahoney   And what were your —



                                                     Page 22 of 45




CONFIDENTIAL                                                                                                  DEF 00068687
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 24 of 46




               Interview Conducted with Craig Wright

               Wright       And he wasn't part of the trust.

               O'Mahoney   And what were your instructions to him?

               Wright       Basically prepare the invoices.

               O'Mahoney    You would have to say a little bit more than that.

        5      Wright      Well, yes, I but I don't remember exactly what I said.

               O'Mahoney    No.
               Wright      We had —

               O'Mahoney   But we don't live in la la land. We're not expecting you to remember word for
                           word, but the substance of what was said.

        10     Wright      We had contracts.

               O'Mahoney   Yes.

               Wright      And assignment documents. And along those contracts and assignment
                           documents    invoices.
               O'Mahoney   Okay. The - and is this the case, that those invoices were issued - tell me
       15                  this, that they were prepared by Jamie. When were they issued to Coin
                           Exchange? Or how were they I guess is more relevant. We know —

               Wright      Well, we set up everything as zero and you just click a button and it goes from
                           one zero account to another zero account. So we have different accounts
                           and, electronically, invoices are transmitted over the internet to another
       20                  system on the internet.

               O'Mahoney   All right.   If I —

               Wright      i don't      if I don't have to.

               O'Mahoney   No. Okay. Yes.

               Wright      As you're probably aware from the past

       25      O'Mahoney   If I sent an invoice over email, there's a record of the date that I send the
                           invoices, a documentary trail, if you like. You can create a picture of when it
                           was sent. Is there such a record here in respect of these invoices?

               Wright      Ones where they've been sent and fixed and deleted          yes.
               O'Mahoney   Is this the case that after the invoices were first issued, they were subject to
       30                  further editing?

               Wright      Yes.

               O'Mahoney   And what was the nature of the further editing?
               Wright      After Jamie disappeared beginning of October         contact     John Chesher
                                in the past. John said, "There's errors here. Fix them." And then we were
       35                  talking      the Australian Tax Office and they said, "No. Things have to be
                           this way," so we did them. And - - -

               O'Mahoney   Okay.

               Wright      Basically going backwards and forwards, trying to get what everyone wanted
                           as being correct.

       40      O'Mahoney   Okay. Just unpacking that. Firstly, 1 think, where there was some input from
                           John Chesher. Tell us about that input.

               Wright      What do you mean? Sorry.


                                                       Page 23 of 45




CONFIDENTIAL                                                                                                  DEF 00068688
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 25 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    Well, what was his input? He obviously - I think you indicated he had some
                            problems with the invoices. What were those problems?
               Wright       Dates.

               O'Mahoney   Okay. What did he say?

        5      Wright      I had predone - because they were for 12 month periods, I had actually pre-
                           done things before when they      so we had finalised transferring software on
                           15 July. Because it was a 12 month contract, I've just done it from 1 July
                           because it's a 12 month contract anyway. For the whole year, I just dated the
                           thing when I       and tried to get it    the first time as of the 1st. And John
       10                  said you can't do that. You've got to         the other or you've got to    it this
                           way, so —

               O'Mahoney   All right.

               Wright      Dates were a big issue, which I still can't see as the problem because it's still
                           in the relevant period, etcetera, etcetera

       15      O'Mahoney   And you were saying that there was some further input from the
                           Commissioner for the Tax Office.

               Wright      Yes.

               O'Mahoney   What was that - were changes made following that input?
               Wright      Yes. Everything was totally redone.
       20      O'Mahoney   Okay.

               Wright      That's where Andrew and everything was involved. I stepped back totally,
                           and Andrew and John and everyone went back and forwards, having me pull
                           out my hair, and saying this is how it has got to be now. And the values all
                           worked out the same except        - - -
       25      O'Mahoney   Okay. Well - - -

               Wright      Different ways of doing it. I won't even go there because I have no idea. All
                           they - all I know is Andrew and John and everyone else went back and
                           forwards, pulling apart the things and redoing it all

               O'Mahoney   All right. Well, can I ask this, Dr Wright. To the best of your understanding,
       30                  what changes were made to the invoices following input from the
                           Commissioner?

               Wright      How we         GST. So the actual value after everything cancelled out is exactly
                           the same, so I don't - I still don't see the point of it.

               O'Mahoney   Okay. The point of it is one thing. But I just want to understand, in the first
       35                  instance, what changes were made to the invoices following input from the
                           Commissioner?

               Wright      I don't really know or understand. I know that it was reissued and Andrew and
                           John did a whole lot of     things and John came back and he did invoices
                           and he reissued everything and put it back onto the system. And the amounts
       40                  were exactly the same, so I didn't complain.

               O'Mahoney   All right. One feature of the invoices - if you like, there are a number of
                           invoices all dated 1 July 2013 and they add up to, I think, $38,170,000 or
                           thereabouts. Tell us this, what were the circumstances that resulted in
                           multiple invoices being issued in the amounts that they were, i.e. a number of
       45                  invoices for $5,445 million and a larger invoice for $10,945 million?



                                                      Page 24 of 45




CONFIDENTIAL                                                                                                     DEF 00068689
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 26 of 46




               Interview Conducted with Craig Wright



               Wright       Sorry. From who to whom are these invoices?

               O'Mahoney    The invoices from DeMorgan to Coin Exchange.

               Wright      That was to do with the conditions in the software distribution contract, which I
        5                  don't know if we have got a copy there but they have got copies of it.

               O'Mahoney    Well, I want - so you say there's a contract that will - that breaks down —

               Wright       Yes.

               O'Mahoney   — each of these amounts?

               Wright      Yes.
       10      O'Mahoney   And that each of these amounts is reflected, what, in a - - -

               Wright       Payment schedule.

               Sommers      Payment schedule.

               O'Mahoney   In a payment schedule.

               Wright      Yes.

       15      O'Mahoney   All right. Normally, when you think of - when you say payment schedule, that
                           in my mind normally invokes sort of staggered timing. These were all invoices
                           issued on the same day. What do you mean by payment schedule?

               Wright      They were issued on the same day but if you read the conditions for each
                           period —
       20      O'Mahoney   Yes.

               Wright      Because work was going to be ongoing over that period using that software.

               O'Mahoney   But looking at the - on the face of the invoices, they all are framed in, I think
                           I'm right in saying, more or less identical terms: software sales-prepaid 2014
                           to 15, software licence.

       25      Wright              numbers.

               O'Mahoney   There's - like in terms of - - -

               Wright      Invoice numbers.

               O'Mahoney   In terms of the description, I can put - - -

               Wright      In terms of the invoice numbers.

       30      O'Mahoney   The invoice numbers are different but I am just talking about on the face of
                           what's described as the sale, if you like, or the supply. If ! just show you them,
                           is there anything on the face of those invoices that you could direct us to that
                           would explain what specifically was the subject of each in terms of the
                           relevant supply?

       35      Wright      Well, not much in the invoices because it is some - it's the contract that
                           actually does anything, and I think one of these was cancelled anyway
                           double-check on the system but I think invoice 6 and 1 0 basically ended up
                           with the same thing. And then you will notice 5 is 13, 14 and then the other
                           was 14, 15.

       40      O'Mahoney   I'm grateful for that. But when you say that an invoice was cancelled, what
                           were the circumstances of that?

            Wright         It was cancelled because it was incorrect and another one was issued.


                                                      Page 25 of 45




CONFIDENTIAL                                                                                                    DEF 00068690
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 27 of 46




               Interview Conducted with Craig Wright



               O'Mahoney    In what way was it incorrect?

               Wright       I don't remember all the details. I think it might have been double-issued or
                           something like that or whatever else. All I know is there is a schedule in the
        5                  contract and that schedule is what dictates the invoices and which periods
                           they cover.

               O'Mahoney   And apart from the contract, are there any other documents that were created
                           around these transactions?

               Wright      Yes.

        10     O'Mahoney    Emails - what sorts of documents?

               Wright      There's emails of course. There's all the emails back in - at which point do
                           you want to talk about?

               O'Mahoney   Well, at around the time that this - these transactions totalling $38.1 million
                           are said to have occurred. What sorts of documents beyond the contract and
       15                  the invoices do you say evidence those transactions?

               Wright      There's an assignment of the transaction. There's the details in the Supreme
                           Court of the software. There's the - what do you call it - the sale for the
                           actual external software that was purchased.

               Sommers            as between - are you asking between the Wright Family Trust —
       20      O'Mahoney   That's right. Between —

               Sommers     And Coin Exchange.

               O'Mahoney   The two parties to the transaction.

               Wright      Well, purely that, there's just a couple of emails and the contracts. I mean, I
                           don't see why I would have more than that. It's myself running a company
       25                  and myself running a trust. I documented it all in contracts. I documented the
                           schedules. I'm not going to send emails back and forwards to myself going,
                           "Hey Craig, I'm doing this." "Yes, Craig, that's a good idea." "Hey Craig, what
                           do you think if I do that?"

               O'Mahoney   The - tell me this, that in terms of the receipt of these invoices, on any view of
       30                  it, the supplies they are said to reflect were valuable —

               Wright      Yes.

               O'Mahoney   — with a total value of about $38 million. How was it that the value of said
                           supplies was arrived at?

               Wright      As I said before, the combination of input plus predominantly a number of
       35                  lines of code, standard     valuations, which was used in the US all the time.
                           And I have got ATO documents saying that it was used by - that it's a
                           valuation by the Australian Stock Exchange. I have got         ATO. I have got
                           training presentations from the ATO that say this is one way of valuing
                           software, hence used COCOMO. I had an independent FCA chartered
       40                  accountant go over the figures i used and came back with, "That's too
                           aggressive, you should set that lower," all those sort of things.
               O'Mahoney   And how was it that at this stage in its corporate live Coin Exchange was in a
                           position to acquire such valuable supplies?

             Wright        Because I have rights to Bitcoin and I capitalised the entity.
       45


                                                     Page 26 of 45




CONFIDENTIAL                                                                                                    DEF 00068691
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 28 of 46




               Interview Conducted with Craig Wright

               O'Mahoney    Okay. The - we will come back to that but can I ask this, that we - that -
                            obviously the subject of these supplies was software. In terms of the
                            mechanics of what's reflected on the invoice it says here, "Due date
                            1 5 August 201 5," on - 1 think on —

        5      Wright       Yes.

               O'Mahoney    — one of the invoices and 15 August 2014 on another, 15 August 2013 —

               Wright       Yes.

               O'Mahoney     — on another. What are those due dates referable to?

               Wright       There were a number of milestones in taking some of the software and
       10                   updating and converting it and moving it so that it was more usable for what
                            we want in each of the companies.

               Sommers      in clause 1 1 of appendix 1

               O'Mahoney    Yes. That's what 1 wanted to clear. In your mind, is that a reflection of the
                            date by which payment was due?

       15      Wright       Due, yes.

               O'Mahoney    Due. Okay.

               Wright       It's sort of due when the particular task, activities and whatever else had been
                            completed.

               O'Mahoney    Ail right. The - I will come back to this. I mean, you have mentioned the
       20                   issue - that there being an issue of the date. One of the interesting or
                            threshold issues, as I'm sure you will appreciate in this dispute, is that the
                            date of registration of DeMorgan in terms of its ABN. We know - we have got
                            pretty clear information that it was registered on 26 August 2013. Are you
                            able to tell us how it came to be that in those circumstances, DeMorgan was
       25                   issuing invoices —

               Wright   .   .... DeMorgan       —

               O'Mahoney    I've just got to get the question out clearly before you answer it. Are you able
                            to tell us how, in those circumstances, DeMorgan was issuing invoices as at 1
                            July 2013?
       30      Wright       The trust was formed in June 2013. What happened was Dianne was meant
                            to - or    both or one or the other  can send it off to the ATO when they
                            set up the trust. What they ended up doing was just giving    trust and


               O'Mahoney    i think - I think what    example is were those documents issued on 1 July
       35                   2013?

               Wright       No.

               O'Mahoney    Well, no, actually. The question was can you explain to us how it came to be
                            in those circumstances of DeMorgan being registered in August - on 26
                            August 2013. How did it come to be that the invoices were issued on 1 July?
       40      Wright           the contract was signed in August - end of - after the trust had been
                            registered. What I ended up doing was filling out an invoice that said
                            period, because that's what it was meant to be. The trust that actually formed
                            on 1 June, so after filling out the contract - I think it was the 26m, or something
                            like that, of August - I had the contract, but the invoices for the contract
       45                   signed as of that      date, because I thought that's what I'm meant to do. It's
                            stilt the same GST period. I didn't think it would be a problem. I thought the


                                                      Page 27 of 45




CONFIDENTIAL                                                                                                      DEF 00068692
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 29 of 46




               Interview Conducted with Craig Wright

                            correct way, being what we're talking about, was, for the whole period, was to
                            have a     with that date, which was my mistake; I should have invoiced them
                            for the whole period from the date that I had them. Jamie, who was the CPIE,
                            just disappeared all the time - didn't get

         5     O'Mahoney    Was Jamie involved in this, what I think you've referred to as backdating?

               Wright       I ended up doing the backdating because I thought it was correct.

               O'Mahoney    When did you do the backdating?

               Wright       When I set them - when I tried fixing up the invoices.

               O'Mahoney    And who eise was involved in the backdating?

        10     Wright       Just me.

               O'Mahoney    And to backdate something - the - the suggestion is there was already date.
                            Had Jamie arrived at the original date?

               Wright       Jamie went with

               O'Mahoney    But he obviously arrived at the original date?

       15      Wright       Yes.

               O'Mahoney    And did he do that on instruction from you?

               Wright       Weii, he did it on instruction from the contracts.

               O'Mahoney    And when did - as best you recollect, when was Jamie's version of the invoice
                            created, or invoices?

       20      Wright       The proper ones that we ended up with in the system, whatever the date is on
                            the contracts, it would have been the day after that August.

               O'Mahoney    All right. The - the - the software that was being supplied, I think it falls into
                            two categories - and you will have forgive me; I don't share your technical
                            expertise, so I'm going to need a little bit of enlightenment.

       25      Wright   .

               O'Mahoney    Okay. I'm sure it does, and maybe I've oversimplified it, but —

               Wright       Yes.

               O'Mahoney    — certainly from my reading of the brief materials, it indicates that, broadly,
                            there was some software that was associated with Seimens. Is that correct?

       30      Wright       Yes. That's so.

               O'Mahoney    And some other software that as associated with an entity Aibaraka.

               Wright       That's the external software, not the internal software. Yes.

               O'Mahoney    All right. Well, can we just go through them one at a time.

               Wright       That's the predominant software. There's also a number of other small parts
       35                   of software in the contract  the two large    external contractor were those
                            two.

               O'Mahoney    All right. Well, can we just go through them one at a time. Starting with
                            Seimens Software, tell us about that.

               Wright       Seimens Software is mine automation software, or          automation software.
       40                   Basically what we're doing is it's a sort of     software designed to run and
                            automate anything from a factory to a mine         else. As I've been saying,
                            what I want to do is take a number of        and automate them. So I want to do


                                                      Page 28 Of 45




CONFIDENTIAL                                                                                                     DEF 00068693
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 30 of 46




               Interview Conducted with Craig Wright

                            something that will work on the block chain and automate the payment             I
                            wanted to actually have a set budget, and the budget is prepaid, and that
                            based on use, will actually distribute payment to the energy grid based on
                            different times, etcetera, like that and negotiate itself. So my Seimens
         5                  Software - well, what it's actually used for is creating      if you look at the
                            things that have been -       mine and everything like that at the moment, it is
                            becoming profitable for iron ore because they have less people. So they're
                            automating all these machines that go down underground, and they're
                            effectively robots that are pre-programmed to do certain things. I want to take
        10                  that and monetize it, so we build it directly into the block chain, and we have
                            all this automation software, and then we have it built into everything you can
                            think of, whether it's home appliances, whether it's light bulbs, computers,
                            internet access - so, per packet on internet access would be micro payments,
                            and then we could also have it so that it controls the device based on what's
        15                  actually out there, whether there are other sensors in here. So, for instance, if
                            it senses selected people in the room versus a large meeting versus a small
                            one —

               O'Mahoney    Okay.

               Wright       The      would turn on and off depending on the time of day and ambient light,
       20                   if it can sense a particular person - so you have an RFID tag or something
                            else - and it knows that - it starts to learn over time that you like a brighter
                            room, it wil! do that but in a way that can be billed back automatically to the
                            owner of the project.

               O'Mahoney    So is it the case that, in part, the software is directed towards energy
       25                   efficiency?
               Wright       In part, yes.

               O'Mahoney    And, in part, it's directed towards —

               Wright   .

               O'Mahoney    — convenience - user convenience, user amenity.

       30      Wright       And also user pace.

               O'Mahoney    User pace? All right.

               Wright       Yes.
               O'Mahoney    A way of charging users.

               Wright       Eventually, I mean, to take it to the ultimate extreme, if you commercialised
       35                   roads - they have governments          you take the road, get rid of local councils,
                            because they suck, and you actually then give ownership to a section of road
                            or road, or whatever else, to Individuals who can then trade and distribute that
                            based on smart property contracts. As people go up the road, you could have
                            something like you have the tolls systems now where it's an automated
       40                   payment, and that automated payment goes towards the maintenance and
                            control of the road. So if you have a suburban road, people could limit the
                            amount of traffic by increasing how much it's going to cost to go on the road.

                            So if you don't want people going up your road, the same as a strata-type
                            thing, everyone gets together, they vote based on, you know, holdings in the
       45                   block chain, and say, "We are going to charge $10 for everyone to go up the
                            road unless you happen to be a resident, in which case you get this much free
                            access and this much paid." That can then be tied to contractual obligations
                            to maintain the road. So the road itself can actually have contractual


                                                      Page 29 of 45




CONFIDENTIAL                                                                                                       DEF 00068694
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 31 of 46




               Interview Conducted with Craig Wright

                            obligations so that if a certain number of people then do things like Twitter in
                            and say, you know, "Hey, there's a pothole" - - -

               O'Mahoney    Yes.

               Wright       - - - "and they fixed it and it's automated and" - - -
         5     O'Mahoney    I understand the concept. I understand. Thank you for that explanation. Tell
                            me this, how is it that this line of software or this type of software is identified
                            by reference to Seimens?

               Wright       Seimens have an automation and control suite.

               O'Mahoney   What does that mean? Is Seimens responsible for some of the intellectual
        10                 property that has gone into this software?

               Wright      Yes. I'm puliing it apart and reverse engineering it.

               O'Mahoney   Okay. But pulling apart what is effectively, in the first instance, a Seimens'
                           product; is that right?

               Wright      Yes.

       15      O'Mahoney   And —

               Wright      Under Australian law there is no - it's not like the Digital Millennium Copyright
                           Act in the US where     be breaking the law by pulling apart the software.
                           Here in Australia, I can actually reverse engineer and recreate. So what I am
                           doing is taking something where I don't have source code or anything like
       20                  that, and if you will look at some of my skill sets, I taught reverse engineering
                                particularly from a malware point of view but from other points of view as
                           well. So I could take a piece of compiled code, where there's no
                           documentation, and I can —

               O'Mahoney   Back engineer it or reverse engineer it.

       25      Wright      Back engineer it back into something that is usable.

               O'Mahoney   All right.

               Wright      And recreate my own version.

               O'Mahoney   Tell us this, just focusing on this Seimens' software. For the Seimens'
                           software to have been the subject of this transaction between Coin Exchange
       30                  and DeMorgan, it must have at some point in time been the - well, it's -
                           obviously it was at some point in time, you say, the property of DeMorgan.
                           DeMorgan had to have acquired it to sell it.

               Wright      Yes.

               O'Mahoney   That's simple enough. DeMorgan, I think you say, acquired the software from
       35                  you?

               Wright      Yes.

               O'Mahoney   Specifically this Seimens' software, can we just go through how - for
                           DeMorgan to have acquired it from you, you had to have had it at some stage.
                           So if we could start at the beginning

       40      Wright      I did a —

               O'Mahoney   Let me finish the question, and I'm sorry it's a long-winded one. Dr Wright,
                           how did you first acquire this Seimens' software?




                                                      Page 30 of 45




CONFIDENTIAL                                                                                                       DEF 00068695
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 32 of 46




                Interview Conducted with Craig Wright

               Wright       I dealt with a company called MJF and they      turned out to be a rather
                            dodgy fellow called Mark Ferrier, who said - he could get me access to the
                            software.

               O'Mahoney    Okay.
         5     Wright       I purchased it from him. I then sold it into the trust - in the trust and split up
                            the bits and sold them.
               O'Mahoney    All right. So let's just start - what is MJF?

               Wright       MJF is the only company I know with no directions in Australia at the moment
                               removed Mark.

        10     Sommers      I think     was somewhat more limited.
               O'Mahoney    It was. That's a fascinating description. It sounds like a bus without a driver,
                            but - MJF

               Wright       Worse than that.

               O'Mahoney    What do you know about MJF?

        15     Wright       Now or then?

               Sommers      Yes. That's the important distance.

               Wright       Now, a lot more than I knew then.

               O'Mahoney    Well - okay. How about we work up to MJF. Let's start with - I just want to
                            understand how you came to acquire the Seimens software. You mentioned
       20                   this figure - this character, Mark Ferrier. You met him at a mining conference.
               Wright       Yes.

               O'Mahoney    What was the mining conference?

               Wright       One of them. I speak at lots of conferences. I can't remember.

               O'Mahoney    You can't remember which one. Can you remember, roughly, when it was?

       25      Wright       End of - i would have to look at my

               Sommers      There's an entire breach of

               Wright       I've got a new phone. I kept my old phone because I got the SMSs and
                            everything from - from Mr Ferrier. So what I've done is I've - I've bought a
                            new phone totally, so that I could put the old phone there and leave all the
       30                   evidence untouched.
               O'Mahoney    Okay. But - no one is holding you to precise dates. But as you best recollect,
                            when was it that you first met Mark Ferrier?

               Wright       End of 2012, beginning of 2013. We started dealing properly in beginning of -
                            like January, February 2013.
       35      O'Mahoney    All right. So early 2013.

               Wright       Yes.

               O'Mahoney    Was he - was he also presenting at this conference?
             Wright         No.

               O'Mahoney    Was he attending?
       40      Wright       Yes.

             O'Mahoney      And - and does he have an interest in the mining sector?


                                                        Page 31 of 45




CONFIDENTIAL                                                                                                     DEF 00068696
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 33 of 46




               Interview Conducted with Craig Wright

               Wright       Yes.

               O'Mahoney   And at the conference you had a conversation with him about business
                           opportunities.

               Wright      He came up to me, actually, after I had been talking, because I had been
         5                 talking about automation and I had been talking about all these different
                           things, and I sort of let people know that I was

               O'Mahoney   Okay. And is this the case - did he pitch an idea to you?
               Wright      Yes.
               O'Mahoney   And what did he say? Again, I'm not going to hold you to a word-for-word
        10                 account, but just tell us about this interaction. What did he say, as you
                           recollect, and what did you say?

               Wright       I know he came across - all right. Can we just say there is allocution Mark
                           and there is low, down and dirty Mark. There are two versions - or at least
                           two versions of Mark, as other people      found out as well. I was dealing at
        15                 that stage with the refined Mark whose father was Ian Ferrier and had a
                           background in mining and financing and all these things. Talked a reaily good
                           game and told me how he could get access to software and things like that
                           that I wanted. Not straight away. Not day 1 . We built up a little bit of a
                           rapport first. I toid him - asked me about what I wanted. Really interested in
       20                  what I was doing. I mean - so as I - as I     1 can rant and rave on about
                           that stuff.

               O'Mahoney   But did you and Mark start speaking on an ongoing basis?
               Wright      Yes.

               O'Mahoney   And in the course of those discussions

       25      Wright      Mostly Skype, SMS, some emails.

               O'Mahoney   Some emails. Some SMS.
               Wright      Yes.

               O'Mahoney   And you've got - you've kept some of those, I take it.

               Wright      I actually got a new phone" so that I could keep the other phone and just put
       30                  it aside and

               O'Mahoney   So yes.

               Wright      Yes.

               O'Mahoney   And is this the case, in the course of those discussions, he pitched to you the
                           idea of you acquiring some - we will call it the Siemens software.

       35      Wright      Well, he had asked me what I wanted and things like this, and I - in talking
                           about automation software and I was there at the conference for that, and he
                           then said he could get hold of this software from Siemens.

               O'Mahoney   And did he put that to you as a potential investment?

               Wright      He said he could sell it to me.

       40      O'Mahoney   He told you he could get hold of it.

             Wright        Yes.

             O'Mahoney     Did he tell you that he owned it?

             Wright        No.


                                                    Page 32 of 45




CONFIDENTIAL                                                                                                 DEF 00068697
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 34 of 46




               Interview Conducted with Craig Wright

               O'Mahoney   So he was indicating that he could source it.

               Wright      Yes.

               O'Mahoney   And did he explain how he could do that?

               Wright      Not at first, no.

         5     O'Mahoney    Did he at any point in time?

               Wright      My problem was I didn't have cash, I had Bitcoins, which he said he could
                           source someone else who would take the Bit coin and for the Bitcoin he could
                           give me the software.

               O'Mahoney   All right. And he - did he explain to you how he could source it at any point in
        10                 time, this software?

               Wright      No. I didn't ask.

               O'Mahoney   You didn't ask. Because I asked you that a minute ago and you said not at
                           first, but I thought you might be about to say that later on he explained how it
                           came to be that he was able to source this software.

        15     Wright      Not the Siemens software.

               O'Mahoney   No. Okay.

               Wright      I just assumed that he was as successful as he made out.
               O'Mahoney   All right.

               Wright      He talks a really good game when he wants to.
       20      O'Mahoney   Was he indicating that he was working for Siemens or that he had a
                           relationship with Siemens?

               Wright      No. He was a mining contractor. He was dealing with a company called
                           Paynes Find Gold.

               O'Mahoney   Paynes Find Gold.

       25      Wright      Yes.

               O'Mahoney   Yes.

               Wright      And —

               O'Mahoney   How do you spell that?

               Wright      P-a-y-n-e-s Find Gold.

       30      O'Mahoney   Okay. And what, in that context he raised the ability to source this software.

               Wright      Yes.

               O'Mahoney   Is that right?

               Wright      He said he knew a lot of people with money apart from himself; his father and
                           all the rest. He said he had about $5million in trust that he had father had set
       35                  up, and other money. He gave me a whole lot of contacts, mostly of the porn
                           industry. The porn industry has money. Like the guy from the aduttshop or
                           whatever it was        he had.

               O'Mahoney   He shared with you some contacts, but specifically on this Siemens software,
                           he indicated he could source it for you.




                                                     Page 33 of 45




CONFIDENTIAL                                                                                                  DEF 00068698
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 35 of 46




                Interview Conducted with Craig Wright

               Wright        Well, he did a mining contract so what he was involved with was setting up
                             and doing mining contracts, and mining contracts these days are more and
                             more software, hardware, little robots.

               O'Mahoney    And how did it progress from there? It was a topic of discussion; he raised it,
         5                  he pitched an idea. Tell us about how the transaction occurred.

               Wright       We went back and forwards for a while because it was bloody expensive.
               O'Mahoney    The software was?

               Wright       Yes.

               O'Mahoney     Did he tell you what the price of it would be?

        10     Wright       Yes.

               O'Mahoney    What did he say?

               Wright       I can't remember but it was in the order of about $5.5 million for everything I
                            wanted

               O'Mahoney    Did - and you, I presume, to get a figure like that, had to be pretty clear with
        15                  him about what you wanted.

               Wright       Yes.
               O'Mahoney    Did you reduce that to writing?

               Wright       We talked and Skyped and other things, so I've got records in Skype.

               O'Mahoney    But thinking about that, that's a lot of money for software. You wouldn't, I
       20                   don't think, want to leave too much to chance. Did you reduce to writing what
                            you required?

               Wright       Yes, everything in the Siemens suite.

               O'Mahoney    Everything in the Siemens suite.

               Wright       Yes

       25      O'Mahoney    Did you list out what that meant to you?

               Wright       We talked over Skype about it. It's the full suite of software in that area and
                            there's like quite a list, etcetera.

               O'Mahoney    Is it - when you say a full suite of software, is it readily identifiable as a suite?
               Wright       There are a number of suites, yes.

       30      O'Mahoney    Does this suite have a particular name?

               Wright       Yes. I would need to look at the particular things but at the moment I can't
                            remember.

               O'Mahoney    And at any rate —

             Wright         There's a number of different things.

       35    O'Mahoney      Okay. At any rate he mentioned this $5.5 million figure.
             Wright         Mmm.

             O'Mahoney     One - I mean, I've been involved in a number of IP cases and software-type
                           cases, and one of the issues that invariably comes up is that of licensing,
                           whether or not particular software is licensed, whether it's low value or high
       40                  value. What discussions did you have about the licensing of this software?
             Wright         I wanted licensed software.


                                                      Page 34 of 45




CONFIDENTIAL                                                                                                        DEF 00068699
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 36 of 46




               Interview Conducted with Craig Wright

               O'Mahoney   And you made that clear to him?

               Wright      Yes.
               O'Mahoney   And he said to you he would make sure that it was?
               Wright      Yes, and I eventually got a licence code in my name, so I'm assuming it's in
         5                 my name, that it's - there's not another Craig S. Wright out there, that it's just
                           reflected from.

               O'Mahoney   How long did the negotiations go for in respect of the Siemens software
                           between you and Mr Ferrier?

               Wright      It wasn't much at first, probably three months.

        10     O'Mahoney   That's —

               Wright             the other software - the other software at the same time. We were sort of
                           mashed together.

               O'Mahoney   Okay. And in the course of that - those negotiations, did you ever negotiate
                           in writing with him?

        15     Wright      Skype.
               O'Mahoney   Skype's not in writing last time I checked.
               Wright      Tape.

               O'Mahoney   So there was some messaging within Skype?
               Wright      Yes.
       20      O'Mahoney   And is that recorded? Would you have records of that?

               Wright      Yes. I believe I've given two keeper copies —

               Sommers     We've got some. We'll get them up to the Tax Office.

               O'Mahoney   Yes. And tell me this, that - when you formally reached agreement with
                           Mr Ferrier, was that person to person? Did you reach agreement with him in
       25                  person?

               Wright      No.

               O'Mahoney   How did that agreement occur?

               Wright      Over Skype.

               O'Mahoney   Over Skype?

       30      Wright      Over Skype.

               O'Mahoney   Face to face in a virtual sense.

               Wright      Yes.

               O'Mahoney   And you mentioned earlier the entity MJF.
               Wright      Yes.

       35      O'Mahoney   And we hit a bit of a roadblock, courtesy of my questioning about that. Tell us
                           about how MJF fitted in to this.
               Wright      Well, MJF was the company that we were dealing with. Mr Ferrier was the
                           director at the time of that. He has now been - I don't know what you would
                           call it, "undirected". ASIC —

       40    O'Mahoney     He has been disqualified, has he?



                                                     Page 35 of 45




CONFIDENTIAL                                                                                                    DEF 00068700
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 37 of 46




                Interview Conducted with Craig Wright

               Wright        I don't know why —

               Sommers       I don't know that he has been disqualified but he's no longer the registered


               O'Mahoney     Holding that office. Okay. But —
         5     Wright       And he can't get back as holding that office. I don't know what that would be
                            called.

               O'Mahoney    Did you deal with any one else from MJF in respect of this transaction?

               Wright       I emailed some other people.
               O'Mahoney    Who?
        10     Wright       I can't remember their names.

               O'Mahoney    Did you speak to anyone else?

               Wright       No.

               O'Mahoney    Did anyone else on your behalf —

               Wright       I did speak to one other person briefly. I can't remember her name. It was
        15

               O'Mahoney    Did anyone else on your behalf negotiate with Mr Ferrier in respect of this
                            transaction?

               Wright       No.

               O'Mahoney    And on obtaining or entering into this transaction, how was the software
       20                   actually transferred?

               Wright       What we did was - the way I - well, I wasn't going to give that much money
                            without my licences so we did an escrow-type deal where I get access to the
                            software and then they get access to the rest of the key to access the Bitcoin.
                            So--

       25      O'Mahoney    So you paid —

               Wright       I validated the software, they got the key.

               O'Mahoney    All right. So you —

               Wright       And that was done over Bitmessage so that the - Bitmessage is a block chain
                            based messaging service, like email or Skype or something like that, but
       30                   actually built into Bitcoin.

               O'Mahoney    Designed to ensure a simultaneous exchange?

               Wright       Well, no, it's designed to do a message that is secure encrypted and all the
                            rest, but it can be used to do a simultaneous exchange.

               O'Mahoney   All right. I just want to understand. Was the $5.5 million paid via Bitcoin?

       35      Wright      The value of what - yes, the consideration was in rights to Bitcoin.
               O'Mahoney   And rights to how many Bitcoin?

             Wright        I would need to double-check that. It was on the invoice, etcetera. I can't
                           remember.

             O'Mahoney     And was there negotiations along the lines of how Mr Ferrier was to get paid?
       40                  Were there other payments mechanisms contemplated?




                                                     Page 36 of 45




CONFIDENTIAL                                                                                                  DEF 00068701
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 38 of 46




                Interview Conducted with Craig Wright

                Wright       Well, i was only paying him by Bitcoin and he said he didn't want Bitcoin. It
                             was going to go to someone else who was going to distribute it in money.

                O'Mahoney    All right. And - but you agreed on this mechanism of payment.

               Wright        Yes.

         5     O'Mahoney     Interest in Bitcoin, transferring that. The other part of the software, the
                             AlBaraka, if we could call it that
               Wright        It was all done at the same time so it was —

               O'Mahoney     I appreciate that. What was that software?

               Wright       A core banking platform.

        10     O'Mahoney    And what was the value of that?

               Wright       That was the majority of that transaction. That was - I can't remember
                            exactly, but probably 25 or 30 million.

               O'Mahoney    All right. And you - how did you understand that Mr Ferrier was able to
                            source that software?

        15     Wright       He told me how he knew a whole lot of Arabs at first and all the rest. I had
                            been talking about the fact that the ideal for me would be basically a
                            Arabic-type banking platform, because Bitcoin is inflationary, so there's not the
                            typical interest model. It's actually inverted. So I was looking for something
                            along those lines. Core banking software is hard to get hold of, to say the
       20                   least. The deal I was doing with Temenos, just to have them - their software,
                            I didn't own any of it, was going to cost us probably 1 0 or 1 1 million dollars,
                            which we went down the track         except we ended up getting out of that
                            because they couldn't deliver. So simultaneously we were doing that and the
                            other one

       25      O'Mahoney    And did he mention to you a particular source of this software, the AlBaraka
                            software?
               Wright       He told me AlBaraka but —

               O'Mahoney    What did he say about AlBaraka?

               Wright       He can get me the software from it.

       30      O'Mahoney    And who did he indicate AlBaraka was?

               Wright       AlBaraka are a big global bank in places like Egypt and Saudi Arabia and —

               O'Mahoney    And are —

               Wright       — Turkey and they've got a website.

               O'Mahoney    Again, there were negotiations about price in respect of this transaction.

       35      Wright       Mmm.

             O'Mahoney      And —

               Wright       As to that one I just    it wasn't much of a negotiation.
             O'Mahoney      Were you happy to accept the price that he wanted?
             Wright         Do you know how much the Commonwealth Bank spent upgrading their core
       40                   banking software last year alone?

             O'Mahoney      No, I don't, but —

             Wright         Around 650 million.


                                                     Page 37 of 45




CONFIDENTIAL                                                                                                    DEF 00068702
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 39 of 46




               Interview Conducted with Craig Wright

               O'Mahoney   All right.

               Wright       Do you know ANZ spent nearly as much?

               O'Mahoney   No, no. I appreciate your point, a lot of money is spent on banking IT, I just
                           want to - I mean, in the context of - 1 think you would agree this was a big
         5                 transaction for yo.
               Wright      Yes.

               O'Mahoney   That 25 to 30 million dollars was a lot of money for you at this time.

               Wright      Yes. And I would have sold my mother to get that software.

               O'Mahoney   All right. Well - - -

        10     Wright      I don't      my mother.

               O'Mahoney   Okay. Teil us this, though, was it the case you were just happy - you were
                           happy to accept the price he wanted? Were there no negotiations as to price?

               Wright      It was more on the Siemens software.

               O'Mahoney   All right.

        15     Wright      But yes, I was slavering and drooling at being able to get core banking
                           software.

               O'Mahoney   There are - in the materials that I've read to you there's certainly at least a
                           document indicating that there was an agreement reached between AlBaraka
                           and Hotwire regarding the software. Are you able to - and it does seem to
       20                  indicate that at least at one point in time Hotwire had obtained and —

               Wright      Well, I was setting up Hotwire to put some of the software into.

               O'Mahoney   Just let me finish, because I want to give this question some context. There
                           does seem to be some documentary evidence indicating that at one point in
                           time Hotwire had acquired this software, the AlBaraka software. Are you able
       25                  to point to any documents evidencing a transfer of that software from Hotwire
                           to you?
               Sommers     Sorry, just to approach on that, are you saying that there's a document
                           evidencing this software went to Hotwire, or that there was an agreement
                           between AlBaraka and Hotwire for the software?

       30      O'Mahoney   The latter, an agreement between those —
               Sommers     Weil, that's not what you said. You said the

               O'Mahoney   Okay. Apologies. I will be absolutely clear, and I'm grateful for that
                           clarification. The document I've seen is an agreement between AlBaraka and
                           Hotwire in respect of the software, and it indicates, certainly on my review of it,
       35                  that it does seem that it was contemplating a transfer of the software to
                           Hotwire. I'm not —

               Wright      That's where I - that's where I'm saying I was going to put the software. How
                           I actually did it was probably a bit messy. The idea was it comes to me, goes
                           to the trust, gets distributed and then Hotwire was going to pull it apart and do
       40                  what it needs to do.

               O'Mahoney   is this the case, was the software at one point in time obtained by Hotwire and
                           then transferred to you?




                                                      Page 38 of 45




CONFIDENTIAL                                                                                                     DEF 00068703
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 40 of 46




                Interview Conducted with Craig Wright

               Wright        No. It was obtained - 1 physically got it - ideologically got it, couldn't really
                             physically get a copy for this software and download it. I got a copy of it and
                             the resource code and I transferred that.

               O'Mahoney     All right. And so - - -

         5     Wright       I probably made a big mess of it because I was - when it came to the core
                            banking software I should have taken more time to make sure things were
                            documented properly and all the rest, but all I cared about was I wanted it and
                             I wanted it now.

               O'Mahoney    So why was there an agreement between AlBaraka and Hotwire? What was
        10                  that in respect of?

               Wright       Because eventually         were going to end up getting a good chunk of it in
                            Hotwire, So when I was talking with Mark about this, this is where I'm saying
                            I'm going to be putting it so I didn't really think about how the contract was sort
                            of formulated for the distribution. I knew I'm paying for this. I'm going to get
        15                  what I want and that's, then I put as much effort into making sure our
                            documents were processed properly.
               O'Mahoney    Was it not the case that Hotwire entered into this agreement?
               Wright       Well, I entered into the agreement.

               O'Mahoney    Did Hotwire?
       20      Wright       Well, Hotwire wasn't actually set up. Hotwire was being set up. I was setting
                            up a company that was going to have this so Hotwire was in development,
                            you might say, when this happened. In May of 2013, Hotwire didn't exist, it
                            was planned. I hadn't filled out all the forms, I hadn't got but I said this is
                            the company I'm setting up and this is where I'm going to put it.
       25      O'Mahoney    All right. And do you say that for this software acquisition that there was, it
                            was funded by way of Bitcoin? Is that right?

               Wright       Rights to, yes.

               O'Mahoney    Yes, so you paid for this software by way of rights to Bitcoin?

               Wright       Yes, which were then used to distribute the
       30      O'Mahoney    And are there documents evidencing the transfer of those rights?

               Wright       Yes.

               O'Mahoney    Between you and Mr Ferrier?

               Wright       Yes.

               O'Mahoney    And did you have rights to Bitcoin with that sort of value?
       35      Wright       Yes.

               O'Mahoney   The 5.5 plus $30 million?
               Wright       More.

               O'Mahoney   You had more than that? And are there documents showing that those rights
                           have been transferred?
       40    Wright        Yes.

             O'Mahoney     I've also seen some documents indicating that - in fact, I will come back to
                           that.




                                                       Page 39 of 45




CONFIDENTIAL                                                                                                      DEF 00068704
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 41 of 46




                Interview Conducted with Craig Wright

               Wright       It's not just the rights transfer any more. The actual Bitcoin had been
                            transferred.

               O'Mahoney    Well, I was going to ask you. Has Bitcoin been transferred as consideration
                            for those transactions?

         5     Wright       Overseas, yes.

               O'Mahoney    That's correct?
               Wright       Yes, not in Australia but from overseas, yes.

               O'Mahoney    All right. And moving to another acquisition, and I think we're set to finish at
                            6.30. Is that right? So we've only got a few minutes to go. Another
        10                  acquisition involved Coin Exchange for purchasing software from you through
                            an entity, W & K. Can you tell us about that?

               Wright       Well, I didn't really purchase.
               O'Mahoney    Of K, well, tell us about your understanding of that transaction to the extent of
                            it exists.

        15     Wright       I had an agreement with Dave. We were going to transfer software into our,
                            into the entity we were creating here in Australia.

               O'Mahoney    This is Mr Kleiman?

               Wright       Yes. i had set up a company. Everything was going - i hadn't heard from
                            Dave in a little bit. Next thing ! find out he is dead.
       20      O'Mahoney    Ail right.

               Wright       So with 90 per cent of it going through everything and moving everything and
                            doing ail the bits and pieces and he died.

               O'Mahoney    So you and he were negotiating for the purchase, negotiating in respect of
                            this.

       25      Wright       We weren't negotiating, we were      partners for years so didn't really
                            negotiate it. This is what we're doing. We talked to each other about it.

               O'Mahoney    About acquiring Softwerk?
               Wright       No, we al-, Dave already had the software.

               O'Mahoney    Okay. What was his software?
       30      Wright       Everything from financial software for the kind of    chain to gambling
                            software.

               O'Mahoney    And Coin Exchange was looking to buy that software?

               Wright       We were going to capitalise it into Coin Exchange.

               O'Mahoney    What does that mean?

       35      Wright       It was going to be used as part of setting up Coin Exchange.

               O'Mahoney    It was going to be transferred to Coin Exchange?

               Wright      Yes.

               O'Mahoney   And did that ever occur?

             Wright        Yes.

       40      O'Mahoney    How did it occur?




                                                      Page 40 of 45




CONFIDENTIAL                                                                                                    DEF 00068705
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 42 of 46




                Interview Conducted with Craig Wright

               Wright        I ended up going through the filing of New South Wales Supreme Court and
                             going, these are the contracts, Dave is head. Basically, this is the value and
                             getting them to put their stamp on it.

               O'Mahoney     I've noted those proceedings. Can you just, in a broad sense, summarise
         5                   how they came about? Was this the case that you had an understanding or
                             an agreement with Mr Kleiman who passed away.

               Wright       Yes.

               O'Mahoney    And that on the back of his death, you sought to give effect to that
                            agreement?

        10     Wright       Yes.

               O'Mahoney    And was it the case that there was some opposition to that from somebody?
                            No?

               Wright       No.

               O'Mahoney    But you moved the court for relief, you moved the court for declaratory relief in
        15                  respect of that agreement?

               Wright       Effectiveiy, I believe that was at the
               O'Mahoney    But I just want to un-, I just —

               Wright       I wanted to make sure that everything was totally legal and all the rest. Dave
                            has other, he's got an estate who Andrew has been dealing with and I wanted
       20                   to make sure I didn't rip off his estate and just go, "Ha ha, it's my software". I
                            wanted to make sure everything was done legally and above-board so that
                            Dave's heirs get this software which was being more painful than it should be.

               O'Mahoney    What was the value of that software?

               Sommers      Are you asking what's the —

       25      Wright        The two lots, I think, were, it totals 56 million.

               O'Mahoney    And had you negotiated for that software to be transferred to Coin Exchange
                            with him before he died?

               Wright       Yes, we had been, we had contracts over east.

               O'Mahoney    And had you reached a rough agreement as to price with him?
       30      Wright       How it was going to occur, yes.

               O'Mahoney    Yes. And was that the figure 56 million-odd that was being discussed?
               Wright       Yes.

               O'Mahoney    And how was he to be paid for that?
               Wright       Dave had already been paid in some right to Bitcoin and whatever else at the
       35                   time plus there were a number of loans         that he had taken out   so
               O'Mahoney    A number of loans. What - you leant him money?

               Wright       I didn't, no.

             O'Mahoney      But is it the case that $56 million of value was transferred to him in respect of
                            this software?

       40    Sommers       Sorry, just to clarify, no money was transferred. The value was transferred to
                           Mr Kleiman because he passed away?




                                                       Page 41 of 45




CONFIDENTIAL                                                                                                     DEF 00068706
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 43 of 46




                 Interview Conducted with Craig Wright

                 O'Mahoney    He passed away. Well, was anything paid for this software before or after his
                              death?

                 Wright       Yes.
                 O'Mahoney    And is that the figure of 56 million?
            5    Wright       No.

                 O'Mahoney    What was the figure that was paid for it?
                 Wright       Well, I had an interest in 50 per cent of the company, W & K. I didn't run it or
                              anything like that but an interest in that.

                 O'Mahoney    Yes?
        10       Wright       And there were loans associated with the research and everything we had
                              done beforehand that were sourced from people     some of the Bitcoin went
                              to pay off.

                 O'Mahoney    So what was paid?
                Wright        Loans

        15      O'Mahoney     Loans? But when you say loans were paid, what was acquired?
                Wright       Yes. What do you mean what was acquired?

                O'Mahoney    Weii, the transaction involving what we've been discussing with Mr Kleiman
                             and W & K, what was the transaction that all that resulted in?

                Wright       Software came into my possession and —
       20       O'Mahoney    When you say "your possession," Coin Exchange's possession?

                Wright       Weil, me the trust holder      into put into Coin Ex.
                O'Mahoney    Okay, so it came into your - so that's what came your way - software.
                Wright       It came my way and the trust was sort of being formulated, hadn't been,
                             so    at that stage.

       25       O'Mahoney    And what went the opposite way for that part of this exchange? What
                             consideration did you pay?

                Wright       Rights to Bitcoin left to people in Panama.
                O'Mahoney    In what amount?

                Wright       I don't remember the exact amount but we're talking 50 per cent of that
       30                    amount.

                O'Mahoney    And who were the people in Panama?
                Wright       People in the gaming industry there.

                O'Mahoney          named?

                Wright       Named?

       35       O'Mahoney    Was it —
                Sommers      Sorry, just - I'm just trying to be clear here. The Supreme Court proceedings
                             established that - 1 thought they established that there was a debt to you from
                             W & K that software was transferred to you and I thought the wash-up of
                             those proceedings were that you effectively released W & K from the debts
       40                    that it owed you.

                Wright       Yes


                                                       Page 42 of 45




CONFIDENTIAL                                                                                                     DEF 00068707
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 44 of 46




                Interview Conducted with Craig Wright

               Sommers       I think that's where    the, what value moved from you to W & K, was that
                             the forgiveness of those debts that were established in the Supreme Court
                             proceeding?

               Wright       Yes.

         5     O'Mahoney     How did those debts come about?

               Wright       Basically, because a number of gaming entities in Panama had funded some
                            of our research.

               O'Mahoney    And —

               Sommers      And when you say "our" you mean the research that was being done by W &
        10                  K?

               Wright       Yes.

               O'Mahoney    Are there documents evidencing those debts, the creation of them?

               Wright       Not that I have, no.
               O'Mahoney    Why not?

        15     Wright       Because Dave's hard drives are encrypted and no one can get access to
                            them.

               O'Mahoney    So these debts are in the tens of millions of dollars?
               Wright       Yes.
               O'Mahoney    And you, there's not a single document you could point us to that would
       20                   evidence them?

               Wright       Not
               O'Mahoney    Do you, it wasn't important to you to have a document evidencing debts of
                            that amount?

               Wright       I would like to have documents evidencing all of that. None of it was done in
       25                   Australia; nothing ever happened in Australia; no entity from Australia was
                            ever involved directly with any of that.

               O'Mahoney    I just appreciate that. I'm just thinking out loud. I mean, if I was owed that
                            sort of money i would be pretty keen to have it recorded. You took no steps?

               Wright       It was recorded. They had all the documents.

       30      O'Mahoney    In a way that was accessible to me. Did you take any steps to achieve that?

               Wright       I did    accessible to me because        trust these guys all the time.
               O'Mahoney    Officers of the Commissioner?

             Wright        Tax officers.

               O'Mahoney   Can I ask is it - it might be a good question to finish up on. Looking at the
       35                  pleadings, did you give instructions in respect of the Supreme Court
                           proceedings?

             Wright        What do you mean?
             O'Mahoney     Well, it was discussed what the proceedings sought to bring about and that
                           was, we don't need to revisit it, but I take it you were instructing lawyers about
       40                  those proceedings, prosecuting those proceedings, bringing them about. Is
                           that correct?

             Wright        No.


                                                    Page 43 of 45




                                                                                                                               !
CONFIDENTIAL                                                                                                    DEF 00068708
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 45 of 46




                 Interview Conducted with Craig Wright

                 O'Mahoney    So who was instructing the lawyers?

                 Wright       I just did it.

                 O'Mahoney    You did it yourself?

                 Wright       Yes.
            5    O'Mahoney    Okay. Looking at those, the pleading documents in those proceedings, and if
                              I'm using language that you want me to explain, please do - they indicate that
                              the relevant software had been used by a number of entities, including the
                              United States military, an entity, DHS, and there's some reference in some
                              materials I've seen to the Department of Homeland Security

        10      Wright        Mm.

                O'Mahoney     Do you say that that is the case, that the software was used by those entities?

                Wright        Before Dave died, we had gone down the path of getting funding for all of that
                              stuff to be used. SWAMP and other such things are being issued for that. I
                              wasn't involved at all and I don't - Dave was actually a lot sicker than he let
        15                    on. I didn't realise he was actually ill at all other than - 1 mean, he'd been in
                              and out of hospital the whole time I've known him because of medical
                             problems from      a long, long time ago. And no one knew how bad it
                             actually was with Dave, and it was not expected that he would be dead. He's
                             only a few years older than me and —

       20       O'Mahoney    I guess, to wind it up, by way of background, was it the case that part of the
                             value of what was - or this software was, that it had been used by these
                             entities: DHS, US military.
                Wright       No, it was more - the value was - well, if he had lived, then we were hoping to
                             make - Auslndustry has the scheme here. US Government, DAPA and all the
       25                    rest actually paid for research. Dave was a US vet and a number of other
                             things, that make it more likely that you can get that funding, and all of us had
                             been in     when Bitcoin wasn't worth so much. So, at that stage, we knew
                             we would need a lot more than we had to keep our research going, so we
                             were trying to get every source we could.

       30       O'Mahoney    The Commissioner has done quite a bit of investigative work, if you like, into
                             those alleged contracts and arrangements and it seems that - and I'm sure
                             this has been indicated to you, that there were no such contracts or this
                             software was not being used by US military, Department of —

                Wright       I don't know what was being done. Dave ran that himself. I know we had
       35                    applied. I know he should have gone through with it. I don't know where it got
                             to and i don't know why he didn't. The only thing I can —

                O'Mahoney    But Dave wasn't giving instructions in the Supreme Court proceedings. That
                             has to be corrected, doesn't it?
                Wright       No; he was dead.
       40       O'Mahoney    So, are you able to indicate —

                Wright       My indication was that he had filed for the DHS plan; that all the information
                             was in; that it was progressing and I have nothing else saying that he didn't
                             go down that path. I don't know why he didn't complete it. I don't know why
                                 happened other than he was in hospital a lot. So all I know is that he had
       45                    gone down that path, you know, to get funding. What I've found out since was
                             that Dave had actually - he hadn't got all the funding he wanted and Bitcoin
                             wasn't worth so much at that stage, before he died. When he was not in



                                                      Page 44 of 45




CONFIDENTIAL                                                                                                      DEF 00068709
   Case 9:18-cv-80176-BB Document 547-5 Entered on FLSD Docket 06/01/2020 Page 46 of 46




               interview Conducted with Craig Wright

                            hospital, the total value was in the order of $2 a Bitcoin and he had hocked his
                            house, hocked everything else and he was in debt by probably $2 million.

               O'Mahoney    Okay. Well, I'm grateful for that. We might leave it there and I will just note
                           for the record, it is now 6.34 on 1 1 August 2014 and we will be reconvening, a
         5                 week from today, 18 August. Thank you very much, Dr Wright.




                                                    Page 45 of 45




                                                                                                                              !


CONFIDENTIAL                                                                                                   DEF 00068710
